      Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 1 of 80. PageID #: 673




                                   IN THE UNITED STATES DISTRICT
                                  COURT WESTERN DIVISION FOR THE
                                     NORTHERN DISTRICT OF OHIO

                                                   )
                                                   )
                                                   )
    Renz, et. al      ,                            )
                   Plaintiff                       )      CASE NO. 3:20-cv-1948
Attorneys:                                         )
Thomas Renz (Bar ID 98645)                         )
1907 W State St. #162                              )
Fremont, OH 43420

&

Robert Gargasz (Bar ID 7136)
1670 Cooper Foster Park Rd.
Lorain, OH 44053

                           -vs-                    )      JUDGE:     Honorable Judge
                                                   )      James Carr
                                                   )
                                                   )
State of Ohio, et. al                              )       EXHIBIT – Attachments C:
                                                              COVID-19 Testing
                   Defendant(s)                    )
                                                   )



The following has been submitted by Plaintiff’s attorney, Thomas Renz.

                                            Respectfully submitted,

                                            ___s/ Thomas Renz________________________

                                            ATTORNEY
                                            Thomas Renz
                                            Bar ID: 98645
                                            1907 W State St. #162
                                            Fremont, OH 43420
                                            Phone: 419-351-4248
    Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 2 of 80. PageID #: 674




Table of Contents
Attachments C
      Attachment C.1: Inaccurate Testing                                 299

      Attachment C.2: CDC 2019-Novel Coronavirus (2019-nCoV) Real-Time   318
      RT-PCR Diagnostic Panel
    Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 3 of 80. PageID #: 675

                                    Attachment C

                             Inflated Cases and Deaths

As you’ve learned, the number of cases and deaths did not warrant the declaration of a
pandemic and certainly did not warrant drastic interventions in the U.S. such as shelter-
in-place, closure of most businesses, sending children home from school, and loss of
personal freedoms. But even the low numbers were almost certainly inflated.

                                 Inaccurate Testing

From the beginning, COVID-19 testing in the U.S. has been flawed. While the World
Health Organization had developed testing specifications for COVID-19 by January
2020, the CDC decided to develop its own test, which was ready by early February. The
test was manufactured and distributed by the CDC to health centers throughout the
U.S., and within a few days, the tests were found to be inaccurate. In response the FDA
insisted that hospitals, academic centers and private companies should not develop
their ow n tests. When the agency finally lifted the ban on test development at the
end of February, there was a rush to get tests ready for market. Although the FDA
provided no standards for how COVID-19 was to be detected. This meant all test
makers could decide what standard to use.

Over 100 companies are currently producing tests for COVID-19, and these tests were
approved by the FDA under emergency authorization with minimal validation. The test
makers only had to show that the tests performed well in test tubes and no real-world
demonstration of clinical viability was required. 1 Each vendor established its own and
as-yet-unmeasured accuracy. The variations are myriad, with some tests able to detect
as few as 100 copies of a viral gene while others require 400 copies for detection. 2
Additionally, most will show positive results for as long as 6 months, while the actual
time a person is contagious is only a few days.

Several issues were never addressed. One is the potential cross-reactivity with other
viruses. Another is that the presence of coronavirus is likely to remain for several
months after the infectious period has passed. This means the tests are useless for
determining who should be quarantined. Yet another is the risk of cross contamination,
particularly when testing large numbers of people in crowded settings. Even the tiniest
amount of cross contamination can lead to a false positive result, which means people
who have never been exposed to COVID-19 could be subjected to unwarranted
quarantines.

The accuracy of tests is important since numbers of “cases” is the metric used to
determine business closures, event cancellations, lockdowns, withdrawal of civil rights
and liberties, whether people can congregate, and if the useless masks are required.

There are two primary processes used to test for the coronavirus. The first method
requires a sample of mucus from a person’s nose or throat and then attempting to



                                                                                      299
    Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 4 of 80. PageID #: 676

                                      Attachment C

replicate the RNA through a Polymerase Chain Reaction (PCR) machine. The second is
through the antibody test, a blood test that is supposed to determine not if one is
infected, but if they have ever been infected. Both tests are flawed.

Biochemist Kary Mullis is the inventor of the PCR test and won the Nobel Prize in
chemistry for his invention in 1993. Mullis stated in 2013 that PCR was never designed
to diagnose disease. The test finds very small segments of a nucleic acid which are
components of a virus. According to Mullis, having an actual infection is quite different
than testing positive with PCR. According to Mullis, PCR is best used in medical
laboratories and for research purposes.

Dr. David Rasnick, also a biochemist and founder of a lab called Viral Forensics, agrees.
“You have to have a whopping amount of any organism to cause symptoms. Huge
amounts of it. You don’t start with testing; you start with listening to the lungs. I’m
skeptical that a PRC test is ever true. It’s a great scientific research tool. It’s a horrible
tool for clinical medicine. 30% of your infected cells have been killed before you show
symptoms. By the time you show symptoms…the dead cells are generating the
symptoms.”

When asked about having a COVID-19 test he stated, “Don’t do it, I say, when people
ask me. No healthy person should be tested. It means nothing but it can destroy your
life, make you absolutely miserable.” He went on to say, “Every time somebody takes a
swab, a tissue sample of their DNA, it goes into a government database. It’s to track
us. They’re not just looking for the virus. Please put that in your article.” 3

In fact, PCR testing was already shown to be wildly inaccurate almost 15 years ago.
In 2006, massive PCR testing was performed at the Dartmouth Hitchcock Medical
Center when it was thought that the medical center was experiencing an epidemic of
whooping cough. Almost 1000 healthcare workers were furloughed until their test
results were returned. Over 140 employees were told that they had whooping cough,
and thousands of others who tested positive were given antibiotics and/or a vaccine for
whooping cough.

Almost eight months later, employees received an email from the hospital
administration which stated that the entire episode was due to PCR testing error. Not
even one case of whooping cough was confirmed with a more reliable follow-up test,
and it was determined that the employees just had a common cold, not whooping
cough. 4

Apparently, this history was ignored as incompetent health officials like Mr. Fauci
decided that ginning up cases was more important than following the science. Thus, a
test that the developer said was not useful for diagnosis and that had been previously
shown to be inaccurate 100% of the time was recommended for COVID-19.




                                                                                            300
    Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 5 of 80. PageID #: 677

                                     Attachment C

A recent meta-analysis published in the British Medical Journal looked at the accuracy of
PCR testing specifically for COVID-19. The researchers reported that while no test is
100% accurate, the sensitivity and specificity of a test is evaluated by comparison with
a gold standard, and there is no gold standard for COVID-19. One of the reasons is that
it is impossible to know the false positive rate without having tested people who don’t
have the virus along with people who do, and this was never done.

The analysis showed that the false negative rate ranges between 2% and 29%.
Accuracy of viral RNA swabs was highly variable. In one study, sensitivity was 93% for
bronchoalveolar lavage, 72% for sputum, 63% for nasal swab, and only 32% for throat
swabs. The researchers stated that results vary for many reasons including stage of
disease. 5 This analysis was published in May, long after Mr. Fauci and his accomplices
had succeeded in creating a false pandemic, in part by insisting that more and more
people should be tested.

Fortunately, many people are far more diligent than Fauci in checking out facts.
Investigators from OffGuardian contacted the authors of four papers published in early
2020 in which researchers claimed that they had discovered a new coronavirus. The
investigators asked for proof that electron micrographs showed purified virus and all
four groups replied that they did not.

Here are the verbatim responses from the four groups:

       “The image is the virus budding from an infected cell. It is not purified virus.”

      “We could not estimate the degree of purification because we do not purify and
      concentrate the virus cultured in cells.”

      “[We show] an image of sedimented virus particles, not purified ones.”

      “We did not obtain an electron micrograph showing the degree of purification.”

The investigators also contacted virologist Charles Calisher and asked if he knew of any
research group that had isolated and purified SARS-COV-2 and he replied that he did
not. They concluded at this time no one knows whether the RNA gene sequences used
in the in vitro trials and which were used to calibrate the tests came from SARS-CoV-2. 6

All of this may explain why some of the testing results from around the world have
been so difficult to understand or explain. For example, testing in Guangdong province
in China showed that 10% of people who recovered from COVID-19 tested negative
and then tested positive again.7 Twenty-nine patients tested in Wuhan tested negative,
then positive, and then the results were “dubious.” 8




                                                                                           301
    Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 6 of 80. PageID #: 678

                                     Attachment C

According to Wang Chen, president of the Chinese Academy of Medical Sciences, PCR
tests are only 30-50% accurate. 9

The CDC agrees. A statement in its online instruction manual for PCR testing includes
these statements:

      Detection of viral RNA may not indicate the presence of infectious virus or that
2019-nCoV is the causative agent for clinical symptoms.”
      This test cannot rule out diseases caused by other bacterial or viral pathogens.” 10

The FDA’s online emergency use authorization includes this statement:

       “positive results […] do not rule out bacterial infection or co-infection with other
viruses. The agent detected may not be the definite cause of disease.” 11

In fact, the manufacturer’s instruction manual for one PCR test includes these
statements:

       These assays are not intended for use as an aid in the diagnosis of coronavirus
infection”
        For research use only. Not for use in diagnostic procedures.” 12

The bottom line is that this test is useless for diagnosing COVID-19. If the error rate is
only 5% this could mean that the number of cases worldwide is off by millions. But the
error rate is most likely much higher, which means that the world’s population is
suffering due to a made-up pandemic.

                           There Are Other Serious Issues

Some county and state health departments state that the counts for coronavirus are
typically reported via a primary care physician or pulmonologist. 13 Most likely neither of
these provider types has an expensive PCR machine at their disposal. Thus, it would
appear as though the virus is being diagnosed by physicians the same way they would
diagnose any common cold or flu, which is by physical examination and observation of
symptoms. The symptoms of COVID-19 are like those of influenza in many ways.

Several Governors in the U.S. requested billions of dollars in federal aid to “assist with
the impact of the coronavirus,” the amount of which was based on the infection rate.
Collectively, they requested a total of $500 billion. 14 At this time there is no
accountability for exactly how this aid was spent. It is interesting that the states with
the worst per capita debt (such as California and New York) have requested the most
money. 15 Coincidence? Perhaps not. Naturally, it could make sense to report a higher
rate of infection in order to receive a larger piece of the stimulus.




                                                                                         302
    Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 7 of 80. PageID #: 679

                                     Attachment C

There have been numerous problems with the testing procedures, some political, some
scientific. The CDC went against the guidance of the World Health Organization
(WHO). 16 The irony, of course, is one corrupt organization ignoring the guidelines of
another corrupt organization. Ultimately, the missteps that occurred regarding testing
were massive. On April 20, 2020, it was reported that the tests the CDC was using were
contaminated with the coronavirus itself.17 There was no way to know the number of
false negatives and false positives.

The Food and Drug Administration (FDA) sent representatives to the CDC and found the
primary culprit to be poor laboratory practices. The CDC offered no defense for its
decisions.

Testing was not much better in other parts of the world. For example, Spain and the
Czech Republic spent millions on a test purchased from a Chinese company called
“Shenzhen Bioeasy Technology” and later found that the tests were only 30% accurate.
Gordon Chang, who has covered Chinese economics and policy for decades stated “It
[China] creates the poison and then sells the cure to it.” 18 How purposeful was this? We
will never know, although China had an incentive to keep the world frightened and shut
down, both to gain economic advantage and to distract the world while it engaged in
practices condemned by many countries.

Even if the test kits are not faulty, more false negatives can result from the swabbing
method used to collect samples. The tests typically require a swab to be inserted into
the nasal passage. This is a common method used in the “drive-thru” testing sites set
up in many cities. In order to be properly detected, the swab must be inserted deep
into the nasal passage, causing considerable discomfort. Many of those performing the
tests were either not properly trained or tended to withdraw the swab early when the
patient exhibited discomfort or resistance.

Dr. Michael Pintella, Director of the State Hygienic Lab in Iowa, stated “Tests involve a
multi-step process and each step might lead to a false negative result for any number
of reasons, including a poorly collected specimen, a delay in transport of the specimen
to the lab, not storing or transporting specimens at the appropriate temperature,
problems encountered during testing extraction, analysis errors and more.” 19 In the
same news release Dr. Austin Baeth, who was very outspoken about wanting to
administer a state lockdown for Iowa, admitted that the tests only have a 63%
accuracy rate.

The other common method for testing is the antibody test, which uses a blood sample.
The problem with this test is that it does not determine if one has the virus, rather if
one has had it before. This is also problematic, as there are many false positives due to
detecting antibodies created from other coronaviruses (such as the common cold). 20
The methodology is flawed as well. According to a report released in early May, the FDA
had to tighten restrictions on the hundreds of companies that were profiting from



                                                                                        303
    Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 8 of 80. PageID #: 680

                                     Attachment C

selling fraudulent testing kits. 21 Some of these kits were even being advertised as “do it
yourself from home” products. It is widely believed that there are many false negatives
arising from these kits as well.

To make matters worse, the CDC had been reporting positive test results from a
combination of both the PCR test and the antibody test. Ashish Jha, the K.T. Li
Professor of Global Health at Harvard University said, “You’ve got to be kidding me.
How could the CDC make that mistake? This is a mess.” 22 He further went on to say
that mixing the results of the two tests muddies the water. One test is like looking in
the rearview mirror and the other just says if one is infected now. He also stated that
because of this, the actual amount of cases is and was much higher than reported.

             Testing in Tanzania: Apparently Fruit Can Test Positive

The head of Tanzania’s health laboratory in charge of coronavirus was suspended after
President John Magufuli of Tanzania had a security detail obtain random samples of
Pawpaw, jackfruit, and animals which tested positive for COVID-19.

Samples of fruit were taken from inside the fruit – therefore positive results could not
be from someone touching the fruit. The samples were given names and sent to the
laboratory.

Here were the results:
Sample of car oil named Jabil Hamza, 30 years old, male - negative
Sample from Jackfruit named Sarah Samuel 45 years old, female - inconclusive test
results
Sample of liquid from Pawpaw named Elizabeth Anne 26 years old female - positive
Samples from Kware (type of bird) – positive
Samples from rabbit – undetermined
Goat – positive
Sheep – negative

Magufuli said that this means the Pawpaw named Elizabeth must be placed in isolation,
goats should be in isolation, and Jackfruit named Sara should be in isolation. But, he
reported, the Pawpaw is not dying it’s just getting ripe. Magufuli says, “a dirty game is
being played with these tests,” reported that the tests were imported, and said the
WHO should do something about this. He told Reuters that this indicates that some
people are testing positive who not have the disease.

The Centers for Disease Control and Prevention says there is no way that fruit can
contract COVID-19




                                                                                           304
    Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 9 of 80. PageID #: 681

                                     Attachment C

As of May 6, 2020, there were 480 cases and 17 deaths in Tanzania, and there was no
way to know if the goats, sheep, bird, Pawpaw and jackfruit were included in the
count. 23 24

                     But You Must Have COVID-19! You Must!

NBC referred to Dr. Joseph Fair as “…Today’s most knowledgeable expert on the
coronavirus outbreak.” Dr. Fair reported that he was recently diagnosed with COVID-19,
and tweeted that he was hospitalized with it.

According to Dr. Fair, he flew home from New York City to New Orleans wearing a mask
and gloves, wiped everything down but says he must have contracted it through his
eyes. He said that his symptoms were not classic symptoms, but when he developed
shortness of breath, he called an ambulance and was admitted to Tulane Medical
Center. He had four COVID tests and they were all negative, but he knows he had it
and his doctors confirmed that this was the case.

It seems that anyone determined to have COVID-19 will have it – testing does not
matter. Apparently, nor does wearing masks and gloves and wiping things down. 25

                    And If All Else Fails, Use “Medical Intuition”

An article in Medscape posted May 16, 2020 describes a patient who arrived at UC San
Diego Health medical center with classic COVID-19 symptoms – a history of cough,
pneumonia, severe respiratory distress – and required immediate intubation. The
patient’s back of the throat was swabbed twice and both times was negative for COVID-
19. "The two negative tests didn't convince anybody," said Davey Smith, MD, a
virologist and chief of the division of infectious diseases and global public health at UC
San Diego School of Medicine. It was only on the third test, when they sampled fluid
from a bronchial wash, that they were able to find the virus. 26 The article was titled
“Don’t Discount Medical Intuition.”

The article went on to say that this is not an isolated incident because there are
limitations to current tests and that clinicians report false negative rates as high as
30%. The FDA issued an alert warning of false negatives with Abbott Labs’ ID NOW
rapid test, one of the most used. 27

The authors also cited data in Annals of Internal Medicine showing that test accuracy
depends on when the person is tested because the false negative results vary during
the course of the disease. According to this study, on the day symptoms appear, the
false negative rate was 38%; it dropped to 20% on the third day and increased to 66%
two weeks later. 28




                                                                                          305
   Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 10 of 80. PageID #: 682

                                     Attachment C

According to Stephen Rawlings, MD PhD, infectious disease fellow at UC San Diego
Center for AIDS research, one of the problems is that there is nothing to compare
current tests to. He says, "To truly determine false negatives, you need a gold standard
test, which is essentially as close to perfect as we can get," Rawlings said. "But there
just isn't one yet for coronavirus."

Colin West MD PhD at Mayo Clinic says that the studies that have looked at accuracy of
tests currently used have been “filled with flaws,” one of which is that the sensitivity
estimates are based on testing people who the researchers already knew had COVID-
19. This results in significant bias. He says that without control groups of blinded
testing it’s impossible to determine the magnitude of the inaccuracy. 29

The results of an analysis of five studies that included 957 patients and that had yet to
be peer-reviewed concluded that “The certainty of the evidence was judged as very
low, due to the risk of bias, indirectness, and inconsistency issues. Conclusions: The
collected evidence has several limitations, including risk of bias issues, high
heterogeneity, and concerns about its applicability.” 30

                      Other Countries Inflated Numbers Too

Public health officials in the UK have inflated the number of cases by counting each test
twice. When diagnostic tests were used that involved taking both saliva and nasal
samples from the same patient, the results were counted as two separate tests. This
led to inflated case numbers. Both the Department of Health and Social Care and Public
Health England acknowledged that they had engaged in this practice.

This is not the only instance in which the UK government was caught inflating data.
In April, public health authorities included thousands of home tests which had been
mailed out but not completed in order to make it look like the goal of 100,000 tests was
being met.

Apparently using fake numbers to promote a fake pandemic is not limited to the U.S. 31

                     The CDC’s Strange Definition of a “Case”

As you have seen, the tests were definitely flawed. But the CDC’s definition of a “case”
did not require any testing at all. The CDC listed over one dozen ways in which a person
could be diagnosed with COVID-19.

Here are excerpts from the CDC’s “2020 Interim Case Definition” 32 (verbatim with
commentary)




                                                                                        306
   Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 11 of 80. PageID #: 683

                                    Attachment C

                                    Clinical Criteria

At least two of the following symptoms: fever (measured or subjective), chills, rigors,
myalgia, headache, sore throat, new olfactory and taste disorder(s)
OR
At least one of the following symptoms: cough, shortness of breath, or difficulty
breathing
OR
Severe respiratory illness with at least one of the following:
       Clinical or radiographic evidence of pneumonia OR
       Acute respiratory distress syndrome
AND
No alternative more likely diagnosis

Commentary on “Clinical Criteria”
Note that fever can be “subjective.”

Headache, sore throat and cough can be symptoms of many things, including the
common cold.

“New olfactory and taste disorders” An article published in the Lancet referred to COVID
testing as “inadequate” and suggests that new symptom profiles be developed to help
identify those who should be quarantined.

It suggests that loss of taste and smell are highly predictive of COVID-19 and anyone
experiencing these symptoms should self-isolate. 33

In fact, there are many causes of loss of taste and smell. These include:
       Aging especially after age 60
       Allergies
       Nasal and sinus problems like sinusitis or nasal polyps
       Medications including beta blockers and ACE inhibitors
       Dental problems
       Cigarette smoking
       Head or facial injury
       Alzheimer’s disease
       Parkinson’s disease
       Common cold or other viral infections (40%)34

In fact, as much as 20% of the general population has a prolonged smell disorder. 35

There are many problems with the Lancet article. The basis for the recommendation to
use taste and smell as a diagnostic tool is data collected from patients using an online
app. Almost 60% of 579 people who reported testing positive said they had lost their



                                                                                          307
      Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 12 of 80. PageID #: 684

                                     Attachment C

sense of smell and taste; but almost 18% of the 1123 who tested negative also
reported loss of taste and smell. 36

The researchers acknowledge many limitations which include that these symptoms are
non-specific and lack predictive power, and their report relied on self-reported
information, which is generally unreliable. Yet, they write, “We believe that having
added loss of smell and taste to the list of COVID-19 symptoms is of great value as it
will help trace almost 16% of cases that otherwise would have been missed. Loss of
smell and taste, together with fever or cough, should now enable us to identify 87.5%
of symptomatic COVID-19 cases, although this is likely to be less in the early phases of
the infection.” This conclusion is hard to fathom in consideration of the facts, although
facts have not seemed to matter much these days.

Here’s a much more realistic assessment from Eric Holbrook, director of rhinology at
Massachusetts Eye and Ear: “Physicians are collecting data so quickly, but a lot of it is
subjective data. I haven’t seen a careful study that looks at when patients get the
diagnosis, and how severe it is, and how long the smell loss lasts.”37

                                  Laboratory Criteria

Laboratory evidence using a method approved or authorized by the U.S. Food and Drug
Administration (FDA) or designated authority:
Confirmatory laboratory evidence:
  •    Detection of severe acute respiratory syndrome coronavirus 2 ribonucleic acid
       (SARS-CoV-2 RNA) in a clinical specimen using a molecular amplification detection
       test
P resum ptive laboratory evidence:
  •    Detection of specific antigen in a clinical specimen
  •    Detection of specific antibody in serum, plasma, or whole blood indicative of a
       new or recent infection*
       *Serologic methods for diagnosis are currently being defined

Commentary on Laboratory Criteria:
Note that these are the tests we proved were inaccurate, and that the CDC admits that
the serological methods for diagnosis are currently being defined, but they are ok to
use for purposes of diagnosis now.

                                 Epidemiologic Linkage

One or more of the following exposures in the 14 days before onset of symptoms:
  • Close contact** with a confirmed or probable case of COVID-19 disease; OR
  • Close contact** with a person with:
     o clinically compatible illness AND
     o linkage to a confirmed case of COVID-19 disease.




                                                                                         308
      Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 13 of 80. PageID #: 685

                                     Attachment C

  •    Travel to or residence in an area with sustained, ongoing community transmission
       of SARS-CoV-2.
  •    Member of a risk cohort as defined by public health authorities during an
       outbreak.
**Close contact is defined as being within 6 feet for at least a period of 10 minutes to
30 minutes or more depending upon the exposure. In healthcare settings, this may be
defined as exposures of greater than a few minutes or more. Data are insufficient to
precisely define the duration of exposure that constitutes prolonged exposure and thus
a close contact.

Commentary on Epidemiologic Linkage:
A person who has been within 6 feet of someone for 10 minutes who may have but is
not confirmed to have COVID-19 is now considered a case

A person who has been within 6 feet of a person who has a headache or a sore throat,
or has changes in smell or taste is now considered a case

A person who has been in contact with a person who is linked to a person with COVID-
19 is now a case.

Travel to an area in which there are COVID-19 cases qualifies a person as a case.

Being a member of a “risk cohort” also qualifies a person as a case. There are no
examples, but a statement that health authorities can just name a group as a risk
category.

The CDC acknowledges that it is not known the length of exposure required to cause a
problem but uses this metric anyway.

             Criteria to Distinguish a New Case from an Existing Case

Not applicable (N/A) until more virologic data are available.

Commentary on Criteria to Distinguish a New Case from an Existing Case:
The CDC does not know how to determine a new from an existing case, but when
trying to gin up cases, what difference could this make?

                             Ginning Up the Death Rate

According the CDC’s document titled “Guidance for Certifying Deaths Due to
Coronavirus Disease 2019 (COVID–19)”: 38
     "In cases where a definite diagnosis of COVID cannot be made but is suspected
     or likely (e.g. the circumstances are compelling with a reasonable degree of




                                                                                       309
    Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 14 of 80. PageID #: 686

                                      Attachment C

        certainty) it is acceptable to report COVID-19 on a death certificate as 'probable'
        or 'presumed.'"

        In other words, when in doubt, classify any death possible as COVID-19, which
        will serve to inflate the numbers to make it look like the projections are right and
        keep the hoax alive.

The National Vital Statistics System issued an alert on March 24, 2020
regarding a new ICD code for COVID-19 deaths. According to this document:
      The WHO has provided a second code, U07.2, for clinical or epidemiological
      diagnosis of COVID-19 where a laboratory confirmation is inconclusive or not
      available.

        Will COVID-19 be the underlying cause?
        The underlying cause depends upon what and where conditions are reported on
        the death certificate. However, the rules for coding and selection of the
        underlying cause of death are expected to result in COVID-19 being the
        underlying cause more often than not.

        Should “COVID-19” be reported on the death certificate only with a confirmed
test?
        COVID-19 should be reported on the death certificate for all decedents where
        the disease caused or is assumed to have caused or contributed to
        death. 39

       Again, specific instructions to list the cause of death as COVID-19 as much as
possible.

Dr. Deborah Birx, a member of the White House task force, confirmed this. She
announced during a press briefing on Tuesday April 7, 2020 that the deaths of all
patients who died with coronavirus, even if the cause of death was not due to COVID-
19, should list COVID-19 as cause of death on the death certificate. She acknowledged
that other countries do not do this. "There are other countries that if you had a pre-
existing condition, and let's say the virus caused you to go to the ICU [intensive care
unit] and then have a heart or kidney problem…Some countries are recording that as a
heart issue or a kidney issue and not a COVID-19 death. The intent is ... if someone
dies with COVID-19 we are counting that.” 40

Dr. Scott Jensen, a Minnesota Family practice doctor and state Senator, said that this
means that a patient who died after being hit by a bus and tested positive for
coronavirus would be listed as having presumed to have died from the virus regardless
of whatever damage was caused by the bus.




                                                                                         310
    Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 15 of 80. PageID #: 687

                                       Attachment C

Dr. Jensen reported receiving a 7-page document from CDC instructing him to do this.
As for the motivation? “Fear is a great way to control people,” he told a television
station. 41

He was notably outspoken about this matter. He cited situations in the past where he
had patients who died while having the flu, stating “I’ve never been encouraged to
[notate 'influenza']. I would probably write 'respiratory arrest' to be the top line, and
the underlying cause of this disease would be pneumonia ... I might well put
emphysema or congestive heart failure, but I would never put influenza down as the
underlying cause of death and yet that’s what we are being asked to do here.” 42

When Dr. Anthony Fauci was asked about the number of coronavirus deaths being
"padded," he cited the prevalence of "conspiracy theories" during "challenging" times in
public health. Dr. Jensen’s response to this was "I would remind him that anytime
health care intersects with dollars it gets awkward.” Dr. Jensen stated that Medicare
provides $13,000 to the hospitals and doctors for each COVID-19 patient, much more
than the standard for ailments such as influenza, which has averaged around $5,000 in
recent years. In addition to that, if a ventilator is used for the patient, Medicare
provides $39,000 to the hospital and doctors. 43 Although Dr. Jensen did not go as far
as saying that physicians are trying to pad their pockets, he is more skeptical of those
at higher levels such as hospital administrators.

Other misrepresentations about cause of death were being made almost daily. For
example, during a press conference, Connecticut Governor Ned Lamont announced that
a 6-week-old baby had died and tested positive for coronavirus, and that this was likely
one of the youngest deaths from the disease anywhere.44 His tweet read: “It is with
heartbreaking sadness today that we can confirm the first pediatric fatality in
Connecticut linked to COVID-19. A 6-week-old newborn from the Hartford area was
brought unresponsive to a hospital late last week and could not be revived.” He went
on to say, “This is a virus that attacks our most fragile without mercy. This also stresses
the importance of staying home and limiting exposure to other people. Your life and the
lives of others could literally depend on it. Our prayers are with the family at this difficult
time.” 45

The problem is that this is not what happened at all. In fact, the state’s medical
examiner refused to certify death from coronavirus. Toxicology tests are pending, and
the medical examiner indicated the possibility that the child had an underlying condition
or might have died of sudden infant death syndrome or positional asphyxiation. 46

But the damage was done. Lamont told the public that “…no one is safe from this
virus,” and issued this warning, “For those young people who think maybe they’re a
little more invincible, think again.” 47 The public became more frightened, more likely to
do as they were told. Stay home, do not congregate, continue to follow directions. He
succeeded in scaring people with a false story.



                                                                                            311
   Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 16 of 80. PageID #: 688

                                    Attachment C


This is not the only example in which a young person was said to have died from
COVID-19 when that is not what happened at all. Chloe Middleton, age 21, died from
coronavirus, according to her family. She was taken to the hospital after having a heart
attack and died shortly after. A coroner said the cause of death was related to COVID-
19 because the family reported she had a cough. The hospital had not recorded it as a
COVID-19 death because she did not test positive for the disease.

The family took down a Facebook post claiming that Chloe had no underlying health
issues and refused to respond to reporters calling for information. Subsequently the
coroner’s office issued this statement: “Chloe died at Wexham Park Hospital on the 19
March 2020. The case was reported to the Berkshire coroner’s office. Her death was
very sad but as she had a natural cause of death, involvement by the coroner was not
required and the hospital issued a death certificate. There was no postmortem
examination or inquest. We must now respect the privacy of her family and cannot
provide any further information.” 48

                                     There’s More

A study published in April 2020 showed that it is difficult to differentiate between
deaths from COVID-19 and Radiation Pneumonitis (RP), which is a common condition
that occurs in 15-40% of patients being treated for cancer. 49 Cancer patients are more
susceptible to getting the flu and dying from it. We will never know how many were
improperly diagnosed or reported, yet it is important to note.


                          Inaccurate State Death Reports

The New York Times reported on April 14, 2020 that New York City had increased its
death toll by 3700 people after officials said they would not include people who never
tested positive for COVID-19 but were assumed to have it.

After admitting that the cases were not valid, the Times reporters wrote, “The numbers
brought into clearer focus the staggering toll the virus has already taken on the largest
city in the United States, where deserted streets are haunted by the near-constant howl
of ambulance sirens.”50

In Pennsylvania, death rates were adjusted downward when Health Secretary Rachel
Levine said on April 23, 2020 that more information is needed before “probable” cases
can be attributed to COVID-19. She said the decision was made in the interest of
transparency.

This decision resulted in a reduction of 6 deaths in Lehigh Country, and 100 fewer
deaths in Philadelphia, 2 fewer in Montgomery County. Bucks county saw a reduction of



                                                                                         312
   Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 17 of 80. PageID #: 689

                                     Attachment C

10, Monroe county was reduced by 6, and Carbon County was reduced by 2. Total drop
was 200 deaths, a significant percentage of the total. 51

On April 20, 2020, Illinois Department of Health Director Dr. Ngozi Ezike explained how
her department decides whether a death is due to COVID-19. She said that anyone who
dies and has tested positive is categorized as a COVID-19 death.

Here is, verbatim, what she said:
"If you were in hospice and had already been given a few weeks to live, and then you
also were found to have COVID, that would be counted as a COVID death. It means
technically even if you died of a clear alternate cause, but you had COVID at the same
time, it's still listed as a COVID death. So, everyone who's listed as a COVID death
doesn't mean that that was the cause of the death, but they had COVID at the time of
the death." 52

Colorado State representative Mark Baisley has asked for a formal investigation into Jill
Ryan, Executive Director of the Colorado Department of Public Health and Environment
with the potential for criminal charges to be brought. According to Baisley, Ryan has
falsely altered death certificates.

Baisley provided a letter from the Someren Glen senior care facility which was sent to
its staff, residents, and families of residents, stating that CPDHE had changed the cause
of death recorded by attending physicians in seven cases to reflect COVID-19 instead of
the actual cause of death.

The Montezuma County coroner told the same news station that the state overruled the
cause of death for a person in his jurisdiction too. The person died of alcohol poisoning,
but it was changed to COVID-19.

Eventually the Colorado Department of Health acknowledged that the numbers had
been inflated by people who had the virus but died of other causes and adjusted the
numbers down from 1150 deaths to 878. 53

Dr. Deborah Birx, the task force response coordinator, changed her tune about death
counts. During a previous White House daily briefing she stated that death certificates
were to state COVID-19 as the cause of death if the person tested positive but died of
something else. She said the opposite and asked the CDC to exclude from the death
count people who had the virus but died of something else and removed those who
were presumed to have the virus but did not have confirmed lab results.

Birx and other health officials take issue with the CDC’s system now, claiming that the
number of cases and mortality may be inflated as much as 25%. "There is nothing from
the CDC that I can trust," she told CDC Director Robert Redfield. 54




                                                                                       313
   Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 18 of 80. PageID #: 690

                                    Attachment C

In June 2020, Washington State announced a “phased-in” process which would result in
telling the truth about COVID-19 deaths. Apparently just telling the truth all at once
would be intolerable. The first phase resulted in several suicides, homicides, and
overdose deaths being removed from the death count. Health officials also reported
that they would categorize deaths as “confirmed, probable, suspect and not COVID.”

The Freedom Foundation investigated and reported on this May 18, 2020 after
obtaining written data from Washington State DOH officials. When confronted with it,
Washington Governor Inslee responded that it was disgusting and malarkey and
accused the Freedom Foundation of “fanning these conspiracy claims from the planet
Pluto” and not caring about people who died from COVID. 55

DOH held a press briefing on May 21,2020 during which it confirmed that reported
deaths were inflated and that “(w)e currently do have some deaths that are being
reported that are clearly from other causes” including some “…from gunshot wounds.”

                    Some “Deaths” Were Clearly NOT COVID!

Coal miner Nathan Turner was 30 years old when he was found dead in his home by his
fiancé in Queensland, Australia. Queensland Health promptly reported that Turner died
of coronavirus and claimed that he was Australia’s youngest COVID-19 victim. Local
doctors reported that Turner’s death baffled them as he had not left his small town
since February. They hypothesize that perhaps a nurse from 400 km away who had
driven to Blackwater to watch the sunset had infected him.

After all of this, autopsy showed that Turner did not have the virus. The family was
furious and called on Premier Annastacia Palaszczuk and health official Jeannette Young
to apologize to both the family and to the community for creating “chaos and panic.”

“You should be ashamed of yourself and if you had any human decency left then you
will apologise for creating trauma to this family whilst you caused panic to our
community.

“This is unacceptable behaviour from our leaders in power who forced a family to sit in
silence and not to comment about the chaos they were about to inflict on our state.”

Queensland Health admits administering additional tests which also were negative for
COVID. Apparently, there are many who are intent on making a diagnosis of COVID
even when it is not there.

An online petition demanding a truthful apology had gathered 2092 signatures out of
2500 goal within just a few hours. 56




                                                                                       314
     Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 19 of 80. PageID #: 691

                                           Attachment C

One of the more insane episodes of deaths categorized as COVID-19 involved a man
who was shot by the NYPD after threatening officers with a knife and gun.

Ricardo Cardona called 911 on himself and then repeatedly told officers to kill him when
they arrived to find him with the weapons. He later told investigators that he wanted to
die by suicide by cop since he had been infected with COVID-19. The officers ultimately
fired 11 shots, 7 of which hit him. He died 5 days later, and his death is attributed to
COVID-19 with his wounds and underlying health conditions listed as “complicating
factors.” 57




1
  Pride D. “Hundreds of different coronavirus tests are being used – which is best?” The Conversation
April 4 2020
2
  IBID
3
  Farber C. Was the COVID-19 Test Meant to Detect a Virus?” https://uncoverdc.com/2020/04/07/was-
the-covid-19-test-meant-to-detect-a-virus/ accessed 7.2.2020
4
  Kolata G. “Faith in Quick Test Leads to Epidemic That Wasn’t.” New York Times Jan 22 2007
5
  Watson J, Whiting PF, Brush JE. “Interpreting a covid-19 test result.” BMJ 2020 May;369:m1898
6
  Engelbrecht T, Demeter K. “COVID19 PCR Tests are Scientifically Meaningless.” Off Guardian Jun 27
2020
7
  Koop F. “A startling number of coronavirus patients get reinfected.” ZME Science Feb 26 2020
8
  Li Y, Yao L, Li J et al. “Stability issues of RT‐PCR testing of SARS‐CoV‐2 for hospitalized patients
clinically diagnosed with COVID‐19.” J Med Virol 2020 Mar;92(7)
9
  Feng C, Hu M. “Race to diagnose coronavirus patients constrained by shortage of reliable detection
kits.” South China Morning Post Feb 11 2020
10
   CDC 2019-Novel Coronavirus (2019-nCoV) Real-Time RT-PCR Diagnostic Panel
https://www.fda.gov/media/134922/download
11
   ACCELERATED EMERGENCY USE AUTHORIZATION (EUA) SUMMARY COVID-19 RT-PCR TEST
(LABORATORY CORPORATION OF AMERICA) https://www.fda.gov/media/136151/download
12
13
   https://ttfuture.org/blog/michael/why-coronavirus-will-soon-vanish-overnight
14
   https://ctmirror.org/2020/04/16/lamont-other-governors-seek-500-billion-in-new-coronavirus-stimulus-
money-for-states/
15
   https://www.usgovernmentspending.com/compare_state_debt
16
   https://www.globalresearch.ca/has-covid-19-testing-made-the-problem-worse-confusion-regarding-the-
true-health-impacts/5709323
17
   https://arstechnica.com/science/2020/04/cdcs-failed-coronavirus-tests-were-tainted-with-coronavirus-
feds-confirm/
18
   https://www.washingtontimes.com/news/2020/mar/30/china-challenges-the-world-with-flawed-covid-
19-te/
19
   https://www.kcci.com/article/false-negatives-are-harmful-according-to-medical-professionals/32038917
20
   https://www.azcentral.com/story/news/local/arizona-health/2020/04/27/questions-linger-covid-19-
antibody-tests-even-demand-grows/5170052002/
21
   https://www.nbcnews.com/health/health-news/fda-tightens-rules-antibody-tests-after-false-claims-
accuracy-problems-n1199431




                                                                                                     315
       Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 20 of 80. PageID #: 692

                                            Attachment C


22
  https://www.theatlantic.com/health/archive/2020/05/cdc-and-states-are-misreporting-covid-19-test-
data-pennsylvania-georgia-texas/611935/
23Ben Cost “Faulty Coronavirus Kits suspected as goat and fruit test positive in
Tanzania”
New York Post May 6 2020
24
  Tanzania COVID-19 lab head suspended as president questions data. Al Jazeera May 5 2020
25
  Hoffman M. “NBC’s Dr. Joseph Fair hospitalized with coronavirus: ‘Not out of the woods yet.’ NBC
News May 14 2020
26
     Boerner H. “COVID-19 Test Results: Don’t Discount Medical Intuition.” Medscape May 16 2020
27FDA News Release. Coronavirus (COVID-19) Update: FDA Informs Public About
Possible Accuracy Concerns with Abbott ID NOW Point-of-Care Test.. May 14 2020
https://www.fda.gov/news-events/press-announcements/coronavirus-covid-19-update-
fda-informs-public-about-possible-accuracy-concerns-abbott-id-now-point
28
   Kucirka LM, Lauer SA, Laeyendecker O, Boon D, Lessler J. “Variation in False-Negative Rate of Reverse
Transcript Polymerase Chain Reaction –Based SARS-CoV-2 Tests by Time of Exposure.” Ann Intern Med
2020 May;M20-1495
29
   Boerner H. “COVID-19 Test Results: Don’t Discount Medical Intuition.” Medscape May 16 2020
30
   Arevalo-Rodriguez I, Buitrago-Garcia D, Simancas-Racines D et al. “FALSE NEGATIVE RESULTS OF
INITIAL RT-PCR ASSAYS FOR COVID-19: A SYSTEMATIC REVIEW.” MedRxiv doi:
https://doi.org/10.1101/2020.04.16.20066787
31Boycott-Owen M, Nuki P. “Tens of thousands of coronavirus tests have been double-
counted, officials admit.” The Telegraph May 21 2020
32
   https://wwwn.cdc.gov/nndss/conditions/coronavirus-disease-2019-covid-19/case-definition/2020/
33
   Menni C, Sudre CH, Steves CJ, Ourselin S, Spector TD. “Quantifying additional COVID-19 symptoms will
save lives.” Lancet published online June 4 2020
34
   Weige-Lussen A, Wolfensberger M. “Olfactory Disorders following Upper Repirtory Tract Infections.” In
Hummel T, Welge-Lüssen A (eds): Taste and Smell. An Update. Adv Otorhinolaryngol. Basel, Karger,
2006, vol 63, pp 125-132
https://doi.org/10.1159/000093758
35
   Boesveldt S, Postma EM, Boak D et al. “Anosmia – A Clinical Review.” Chem Senses 2017 Sep
1;42(7):513-523.
36
   Menni C, Sudre CH, Steves CJ, Ourselin S, Spector TD. “Quantifying additional COVID-19 symptoms will
save lives.” Lancet published online June 4 2020
37
   Richards SE. “Lost your sense of smell? It may not be coronavirus.” Science April 7 2020
38
   https://www.cdc.gov/nchs/data/nvss/vsrg/vsrg03-508.pdf
39
   https://d33wjekvz3zs1a.cloudfront.net/wp-content/uploads/2020/04/Alert-2-New-ICD-code-introduced-
for-COVID-19-deaths.pdf
40
   https://www.foxnews.com/politics/birx-says-government-is-classifying-all-deaths-of-patients-with-
coronavirus-as-covid-19-deaths-regardless-of-cause
41
   https://www.youtube.com/watch?v=Pfa4b7T0ZHY
42
   https://www.foxnews.com/media/physician-blasts-cdc-coronavirus-death-count-guidelines
43
   https://www.usatoday.com/story/news/factcheck/2020/04/24/fact-check-medicare-hospitals-paid-
more-covid-19-patients-coronavirus/3000638001/
44
   https://www.cbsnews.com/news/six-week-old-baby-dies-coronavirus-believed-to-be-youngest-fatality/
45
   Zilber A. “Coroner refuses to rule COVID-19 as cause of death of six-week-old baby after Connecticut
governor claimed toddler was ‘youngest coronavirus victim in the world.” Daily Mail April 6 2020
https://www.dailymail.co.uk/news/article-8193487/Coroner-refuses-rule-COVID-19-cause-death-six-
week-old-Connecticut-baby.html



                                                                                                      316
       Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 21 of 80. PageID #: 693

                                            Attachment C


46
   Zilber A. “Coroner refuses to rule COVID-19 as cause of death of six-week-old baby after Connecticut
governor claimed toddler was ‘youngest coronavirus victim in the world.” Daily Mail April 6 2020
https://www.dailymail.co.uk/news/article-8193487/Coroner-refuses-rule-COVID-19-cause-death-six-
week-old-Connecticut-baby.html
47
   Zilber A. “Coroner refuses to rule COVID-19 as cause of death of six-week-old baby after Connecticut
governor claimed toddler was ‘youngest coronavirus victim in the world.” Daily Mail April 6 2020
https://www.dailymail.co.uk/news/article-8193487/Coroner-refuses-rule-COVID-19-cause-death-six-
week-old-Connecticut-baby.html
48
   Weaver M. “Chloe Middleton; death of 21-year-old not recorded as Covid-19.” The Guardian March 27
2020
49
   https://www.thegreenjournal.com/article/S0167-8140(20)30190-
0/fulltext?fbclid=IwAR0dOy2N74mrwd-AeVPjCTGOY-d3dFFM4mTB4JU-Xk7ZjbcXi5hHm-p5VZU#
50 Goodman JD, Rashbaum WK. “NYC Death Toll Soars Past 10,000 in Revised Virus Count.” New York

Times April 14 2020
51
   Novak S. “Pa. coronavirus update: New cases, rise, but death toll drops? Here’s why, and what it
means in the LeHigh Valley.” April 23 2020 lehighvalleylive.com

52
  IDPH Director explains how Covid deaths are classified. April 20 2020
https://week.com/2020/04/20/idph-director-explains-how-covid-deaths-are-classified/

53
   Clark K. “GOP rep alleges falsified COVID-19 records, calls for indictment of Colorado’s top health
official” 9News May 14 2020 https://www.9news.com/article/news/local/next/gop-rep-alleges-falsified-
covid-19-records-calls-for-indictment-of-colorados-top-health-official/73-bf02452f-4615-4efe-9413-
a4826a8105b2

54
     Guzman J. “Trump administration pushing CDC to change how it counts coronavirus deaths: report.”
Changing America
https://thehill.com/changing-america/well-being/longevity/497602-trump-administration-pushing-cdc-to-
change-how-it

55https://www.freedomfoundation.com/washington/wa-dept-of-health-to-stop-
counting-deaths-improperly-attributed-to-covid-19/
56
  Mazzoni A. “Furious family of Nathan Turner, 30, demand an apology after authorities declared the
miner was 'Australia's youngest coronavirus victim' - but tests reveal he DIDN'T HAVE the virus.” Daily
Mail Australia June 1 2020
https://www.dailymail.co.uk/news/article-8376959/Nathan-Turners-family-demand-apology-declared-
Australias-youngest-coronavirus-victim.html

57Sisak MR. “NYPD: Man shot by officers later dies of coronavirus.” ABC News May 20
2020




                                                                                                          317
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 22 of 80. PageID #: 694




                    CDC 2019-Novel Coronavirus (2019-nCoV)
                      Real-Time RT-PCR Diagnostic Panel


                                   For Emergency Use Only



                                      Instructions for Use




                                 Catalog # 2019-nCoVEUA-01
                                       1000 reactions


                               For In-vitro Diagnostic (IVD) Use

                                               Rx Only




       Centers for Disease Control and Prevention
       Division of Viral Diseases
       1600 Clifton Rd NE
       Atlanta GA 30329




CDC-006-00019, Revision: 05     CDC/DDID/NCIRD/ Division of Viral Diseases   Effective: 07/13/2020
                                                                                              318
           Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 23 of 80. PageID #: 695



                                                          Table of Contents
Intended Use ............................................................................................................................. 2
Summary and Explanation ....................................................................................................... 2
Principles of the Procedure ..................................................................................................... 3
Materials Required (Provided) ................................................................................................. 5
Materials Required (But Not Provided) ................................................................................... 6
Warnings and Precautions .................................................................................................... 10
Reagent Storage, Handling, and Stability............................................................................. 11
Specimen Collection, Handling, and Storage....................................................................... 12
Specimen Referral to CDC ..................................................................................................... 13
Reagent and Controls Preparation........................................................................................ 13
General Preparation ............................................................................................................... 14
Nucleic Acid Extraction.......................................................................................................... 14
Assay Set Up ........................................................................................................................... 16
Create a Run Template on the Applied Biosystems 7500 Fast Dx Real-time PCR
Instrument (Required if no template exists) ......................................................................... 20
Defining the Instrument Settings .......................................................................................... 26
Running a Test ........................................................................................................................ 29
Interpretation of Results and Reporting ............................................................................... 34
2019-nCoV rRT-PCR Diagnostic Panel Results Interpretation Guide ................................ 36
Quality Control ........................................................................................................................ 37
Limitations .............................................................................................................................. 37
Conditions of Authorization for the Laboratory ................................................................... 38
Performance Characteristics ................................................................................................. 39
Disposal................................................................................................................................... 49
References .............................................................................................................................. 49
Revision History ..................................................................................................................... 50
Contact Information, Ordering, and Product Support ......................................................... 50
Appendix A: Heat Treatment Alternative to Extraction ....................................................... 51
                                                                       1
CDC-006-00019, Revision: 05                  CDC/DDID/NCIRD/ Division of Viral Diseases                        Effective: 07/13/2020
                                                                                                                                319
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 24 of 80. PageID #: 696



                                             Intended Use

The CDC 2019-Novel Coronavirus (2019-nCoV) Real-Time RT-PCR Diagnostic Panel is a real-time RT-PCR
test intended for the qualitative detection of nucleic acid from the 2019-nCoV in upper and lower
respiratory specimens (such as nasopharyngeal or oropharyngeal swabs, sputum, lower respiratory tract
aspirates, bronchoalveolar lavage, and nasopharyngeal wash/aspirate or nasal aspirate) collected from
individuals who meet 2019-nCoV clinical and/or epidemiological criteria (for example, clinical signs and
symptoms associated with 2019-nCoV infection, contact with a probable or confirmed 2019-nCoV case,
history of travel to geographic locations where 2019-nCoV cases were detected, or other epidemiologic
links for which 2019-nCoV testing may be indicated as part of a public health investigation). Testing in
the United States is limited to laboratories certified under the Clinical Laboratory Improvement
Amendments of 1988 (CLIA), 42 U.S.C. § 263a, to perform high complexity tests.

Results are for the identification of 2019-nCoV RNA. The 2019-nCoV RNA is generally detectable in upper
and lower respiratory specimens during infection. Positive results are indicative of active infection with
2019-nCoV but do not rule out bacterial infection or co-infection with other viruses. The agent detected
may not be the definite cause of disease. Laboratories within the United States and its territories are
required to report all positive results to the appropriate public health authorities.

Negative results do not preclude 2019-nCoV infection and should not be used as the sole basis for
treatment or other patient management decisions. Negative results must be combined with clinical
observations, patient history, and epidemiological information.

Testing with the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel is intended for use by trained
laboratory personnel who are proficient in performing real-time RT-PCR assays. The CDC 2019-Novel
Coronavirus (2019-nCoV) Real-Time RT-PCR Diagnostic Panel is only for use under a Food and Drug
Administration’s Emergency Use Authorization.

                                     Summary and Explanation

An outbreak of pneumonia of unknown etiology in Wuhan City, Hubei Province, China was initially
reported to WHO on December 31, 2019. Chinese authorities identified a novel coronavirus (2019-
nCoV), which has resulted in millions of confirmed human infections globally. Cases of asymptomatic
infection, mild illness, severe illness, and deaths have been reported.

The CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel is a molecular in vitro diagnostic test that aids in
the detection and diagnosis 2019-nCoV and is based on widely used nucleic acid amplification
technology. The product contains oligonucleotide primers and dual-labeled hydrolysis probes (TaqMan®)
and control material used in rRT-PCR for the in vitro qualitative detection of 2019-nCoV RNA in
respiratory specimens.

The term “qualified laboratories” refers to laboratories in which all users, analysts, and any person
reporting results from use of this device should be trained to perform and interpret the results from this
procedure by a competent instructor prior to use.


                                                    2
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases       Effective: 07/13/2020
                                                                                                    320
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 25 of 80. PageID #: 697



                                     Principles of the Procedure

The oligonucleotide primers and probes for detection of 2019-nCoV were selected from regions of the
virus nucleocapsid (N) gene. The panel is designed for specific detection of the 2019-nCoV (two
primer/probe sets). An additional primer/probe set to detect the human RNase P gene (RP) in control
samples and clinical specimens is also included in the panel.

RNA isolated and purified from upper and lower respiratory specimens is reverse transcribed to cDNA
and subsequently amplified in the Applied Biosystems 7500 Fast Dx Real-Time PCR Instrument with SDS
version 1.4 software. In the process, the probe anneals to a specific target sequence located between
the forward and reverse primers. During the extension phase of the PCR cycle, the 5’ nuclease activity of
Taq polymerase degrades the probe, causing the reporter dye to separate from the quencher dye,
generating a fluorescent signal. With each cycle, additional reporter dye molecules are cleaved from
their respective probes, increasing the fluorescence intensity. Fluorescence intensity is monitored at
each PCR cycle by Applied Biosystems 7500 Fast Dx Real-Time PCR System with SDS version 1.4 software.

Detection of viral RNA not only aids in the diagnosis of illness but also provides epidemiological and
surveillance information.




                                                     3
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases        Effective: 07/13/2020
                                                                                                     321
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 26 of 80. PageID #: 698



                              Summary of Preparation and Testing Process



                Upon receipt of                Resuspend                         Resuspend and
                rRT-PCR Panel               primer/probe mix,                    aliquot nCoVPC,
                   reagents                aliquot and store at                   store at -70°C
                                                 ≤ -20°C




                 Upon obtaining
                                                           Extract sample RNA
                    sample
                                                             and HSC RNA



                                                           Prepare master mix
                                                                (15 µL)



                                                            Prepare rRT-PCR
                                                            plate (5 µL RNA)



                                                              Run assay on
                                                             ABI 7500Fast Dx



                                                                  Analyze data




                                                              Report results




                                                    4
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases              Effective: 07/13/2020
                                                                                                           322
         Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 27 of 80. PageID #: 699



                                  Materials Required (Provided)

 Note: CDC will maintain on its website a list of commercially available lots of primer and probe sets
 and/or positive control materials that are acceptable alternatives to the CDC primer and probe set
 and/or positive control included in the Diagnostic Panel. Only material distributed through the CDC
 International Reagent Resource and specific lots of material posted to the CDC website are acceptable
 for use with this assay under CDC’s Emergency Use Authorization.

 This list of acceptable alternative lots of primer and probe materials and/or positive control materials
 will be available at:
 https://www.cdc.gov/coronavirus/2019-nCoV/lab/virus-requests.html

Primers and Probes:

 Catalog #2019-nCoVEUA-01 Diagnostic Panel Box #1:
                                                                                       Quantity /    Reactions /
  Reagent Label       Part #                        Description
                                                                                         Tube           Tube
                    RV202001
 2019-nCoV_N1                    2019-nCoV_N1 Combined Primer/Probe Mix                22.5 nmol         1000
                    RV202015
                    RV202002
 2019-nCoV_N2                    2019-nCoV_N2 Combined Primer/Probe Mix                22.5 nmol         1000
                    RV202016
                    RV202004
 RP                              Human RNase P Combined Primer/Probe Mix               22.5 nmol         1000
                    RV202018




Positive Control (either of the following products are acceptable)
 Catalog #2019-nCoVEUA-01 Diagnostic Panel Box #2:
      Reagent
                      Part #                        Description                         Quantity        Notes
       Label
                                 2019-nCoV Positive Control (nCoVPC)
                                 For use as a positive control with the CDC 2019-
                                 nCoV Real-Time RT-PCR Diagnostic Panel
                                 procedure. The nCoVPC contains noninfectious
                                                                                                        Provides
                                 positive control material supplied in a dried state
      nCoVPC        RV202005                                                             4 tubes       (800) 5 µL
                                 and must be resuspended before use. nCoVPC
                                                                                                     test reactions
                                 consists of in vitro transcribed RNA. nCoVPC will
                                 yield a positive result with each assay in the
                                 2019-nCoV Real-Time RT-PCR Diagnostic Panel
                                 including RP.




                                                       5
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases               Effective: 07/13/2020
                                                                                                            323
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 28 of 80. PageID #: 700


 Catalog #VTC-04 CDC 2019-nCoV Positive Control (nCoVPC)
    Reagent
                        Part #                           Description                          Quantity         Notes
     Label
                                      2019-nCoV Positive Control (nCoVPC)
                                      For use as a positive control with the CDC 2019-
                                      nCoV Real-Time RT-PCR Diagnostic Panel
                                      procedure. The nCoVPC contains noninfectious
                                                                                                               Provides
                                      positive control material supplied in a dried state
     nCoVPC           RV202005                                                                 4 tubes        (800) 5 µL
                                      and must be resuspended before use. nCoVPC
                                                                                                            test reactions
                                      consists of in vitro transcribed RNA. nCoVPC will
                                      yield a positive result with each assay in the
                                      2019-nCoV Real-Time RT-PCR Diagnostic Panel
                                      including RP.


                                 Materials Required (But Not Provided)

Human Specimen Control (HSC)
                                    Description                                         Quantity         CDC Catalog No.
    Manufactured by CDC. For use as a nucleic acid extraction procedural
    control to demonstrate successful recovery of nucleic acid as well as
    extraction reagent integrity. The HSC consists of noninfectious (beta-           10 vials x 500uL         KT0189
    Propiolactone treated) cultured human cell material supplied as a liquid
    suspended in 0.01 M PBS at pH 7.2-7.4.

   Acceptable alternatives to HSC:
      • Negative human specimen material: Laboratories may prepare a volume of human specimen
         material (e.g., human sera or pooled leftover negative respiratory specimens) to extract and
         run alongside clinical samples as an extraction control. This material should be prepared in
         sufficient volume to be used across multiple runs. Material should be tested prior to use as
         the extraction control to ensure it generates the expected results for the HSC listed in these
         instructions for use.
      • Contrived human specimen material: Laboratories may prepare contrived human specimen
         materials by suspending any human cell line (e.g., A549, Hela, or 293) in PBS. This material
         should be prepared in sufficient volume to be used across multiple runs. Material should be
         tested prior to use as the extraction control to ensure it generates the expected results for
         the HSC listed in these instructions for use.

   CDC will maintain on its website a list of commercially alternative extraction controls, if applicable,
   that are acceptable for use with this assay under CDC’s Emergency Use Authorization, at:
   https://www.cdc.gov/coronavirus/2019-nCoV/lab/virus-requests.html




                                                            6
CDC-006-00019, Revision: 05             CDC/DDID/NCIRD/ Division of Viral Diseases                 Effective: 07/13/2020
                                                                                                                   324
         Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 29 of 80. PageID #: 701


rRT-PCR Enzyme Mastermix Options
                                 Reagent                                     Quantity             Catalog No.
                                                                          100 x 20 μL rxns
                                                                                                   95132-100
                                                                             (1 x 1 mL)
                                                                         2000 x 20 μL rxns
  Quantabio qScript XLT One-Step RT-qPCR ToughMix                                                  95132-02K
                                                                            (1 x 20 mL)
                                                                          500 x 20 μL rxns
                                                                                                   95132-500
                                                                             (5 x 1 mL)
                                                                          100 x 20 µL rxns
                                                                                                   95166-100
                                                                              (500 µL)
                                                                          500 x 20 μL rxns
  Quantabio UltraPlex 1-Step ToughMix (4X)                                                         95166-500
                                                                            (5 x 500 µL)
                                                                         1000 x 20 μL rxns
                                                                                                   95166-01K
                                                                             (1 x 5 mL)
                                                                          200 x 20 μL rxns
                                                                                                     A6120
                                                                               (2 mL)
  Promega GoTaq® Probe 1- Step RT-qPCR System
                                                                         1250 x 20 μL rxns
                                                                                                     A6121
                                                                              12.5 mL
                                                                          1000 reactions            A15299
  Thermofisher TaqPath™ 1-Step RT-qPCR Master Mix, CG
                                                                          2000 reactions            A15300




                                                        7
CDC-006-00019, Revision: 05            CDC/DDID/NCIRD/ Division of Viral Diseases          Effective: 07/13/2020
                                                                                                           325
           Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 30 of 80. PageID #: 702


RNA Extraction Options
  For each of the kits listed below, CDC has confirmed that the external lysis buffer is effective for
  inactivation of SARS-CoV-2.
      Instrument/Manufacturer                 Extraction Kit                              Catalog No.
                                    2
                                     QIAmp DSP Viral RNA Mini Kit     50 extractions (61904)
  QIAGEN
                                                                      50 extractions (52904)
                                    2
                                     QIAamp Viral RNA Mini Kit
                                                                      250 extractions (52906)
                                                                      48 extractions (62724)
                                    2
                                     EZ1 DSP Virus Kit                Buffer AVL (19073 or 19089)
                                                                      EZ1 Advanced XL DSP Virus Card (9018703)
  QIAGEN EZ1 Advanced XL
                                                                      48 extractions (955134)
                                    2
                                     EZ1 Virus Mini Kit v2.0          Buffer AVL (19073 or 19089)
                                                                      EZ1 Advanced XL Virus Card v2.0 (9018708)

                                                                      96 extractions (07 658 036 001)
                                    2
                                     MagNA Pure 24 Total NA
  Roche MagNA Pure 24                                                 External Lysis Buffer (06 374 913 001, 12 239 469
                                    Isolation Kit
                                                                      103, 03 246 779 001 or 03 246 752 001)

                                                                      576 extractions (06 543 588 001)
                                    2
                                     DNA and Viral NA Small Volume
  Roche MagNA Pure 96                                                 External Lysis Buffer (06 374 913 001, 12 239 469
                                    Kit
                                                                      103, 03 246 779 001 or 03 246 752 001)
  1
   Roche MagNA Pure LC              2
                                     Total Nucleic Acid Kit           192 extractions (03 038 505 001)

  1
   Roche MagNA Pure Compact         2
                                     Nucleic Acid Isolation Kit I     32 extractions (03 730 964 001)

                                    Maxwell® RSC Viral Total
                                    3                                 48 extractions (AS1330)
  Promega Maxwell® RSC 48
                                    Nucleic Acid Purification Kit     144 extractions (ASB1330)
                                    2
                                     QIAmp DSP Viral RNA Mini Kit     50 extractions (61904)
  1
   QIAGEN QIAcube                                                     50 extractions (52904)
                                    2
                                     QIAamp Viral RNA Mini Kit        250 extractions (52906)

                                                                      EasyMAG® Magnetic Silica (280133)
  1, 3
      bioMérieux NucliSENS®
  easyMAG®                                                            EasyMAG® Lysis Buffer (280134)
  and                                                                 EasyMAG® Lysis Buffer, 2 mL (200292)
  1, 3
      bioMérieux EMAG®
  (Automated magnetic                                                 EasyMAG® Wash Buffers 1,2, and 3
  extraction reagents sold                                            (280130, 280131, 280132)
  separately. Both instruments
  use the same reagents and                                           EasyMAG® Disposables (280135)
  disposables, with the                                               Biohit Pipette Tips (easyMAG® only) (280146)
  exception of tips.)
                                                                      EMAG®1000μL Tips (418922)
      1
       Equivalence and performance of these extraction platforms for extraction of viral RNA were demonstrated with the CDC
      Human Influenza Virus Real-Time RT-PCR Diagnostic Panel (K190302). Performance characteristics of these extraction
      platforms with 2019-nCoV (SARS CoV-2) have not been demonstrated.

                                                                8
CDC-006-00019, Revision: 05                CDC/DDID/NCIRD/ Division of Viral Diseases               Effective: 07/13/2020
                                                                                                                    326
         Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 31 of 80. PageID #: 703


   2
     CDC has confirmed that the external lysis buffer used with this extraction method is effective for inactivation of SARS-
   CoV-2.
   3
     CDC has compared the concentration of inactivating agent in the lysis buffer used with this extraction method and has
   determined the concentration to be within the range of concentrations found effective in inactivation of SARS-CoV-2.


  Alternative to Extraction:
  If a laboratory cannot access adequate extraction reagents to support testing demand due to the
  global shortage of reagents, CDC has evaluated a heat treatment procedure for upper respiratory
  specimens using the Quantabio UltraPlex 1-Step ToughMix (4X), CG. Though performance was
  comparable, this method has been evaluated with a limited number of clinical specimens and a
  potential reduction in sensitivity due to carryover of inhibitory substances or RNA degradation cannot
  be ruled out. It should only be used when a jurisdiction determines that the testing need is great
  enough to justify the risk of a potential loss of sensitivity. Heat-treated specimens generating
  inconclusive or invalid results should be extracted with an authorized extraction method prior to
  retesting. Details and procedure for the heat treatment alternative to extraction may be found in
  Appendix A.

                    Equipment and Consumables Required (But Not Provided)

      Vortex mixer
      Microcentrifuge
      Micropipettes (2 or 10 μL, 200 μL and 1000 μL)
      Multichannel micropipettes (5-50 μl)
      Racks for 1.5 mL microcentrifuge tubes
      2 x 96-well -20°C cold blocks
      7500 Fast Dx Real-Time PCR Systems with SDS 1.4 software (Applied Biosystems; catalog
       #4406985 or #4406984)
      Extraction systems (instruments): QIAGEN EZ1 Advanced XL, QIAGEN QIAcube, Roche MagNA
       Pure 24, Roche MagNA Pure 96, Promega Maxwell® RSC 48, Roche MagNA Pure LC, Roche
       MagNA Pure Compact, bioMérieux easyMAG, and bioMérieux EMAG
      Molecular grade water, nuclease-free
      10% bleach (1:10 dilution of commercial 5.25-6.0% hypochlorite bleach)
      DNAZapTM (Ambion, cat. #AM9890) or equivalent
      RNase AWAY™ (Fisher Scientific; cat. #21-236-21) or equivalent
      Disposable powder-free gloves and surgical gowns
      Aerosol barrier pipette tips
      1.5 mL microcentrifuge tubes (DNase/RNase free)
      0.2 mL PCR reaction plates (Applied Biosystems; catalog #4346906 or #4366932)
      MicroAmp Optical 8-cap Strips (Applied Biosystems; catalog #4323032)

Qualifying Alternative Components:
If a laboratory modifies this test by using unauthorized, alternative components (e.g., extraction
methods or PCR instruments), the modified test is not authorized under this EUA. FDA’s Policy for
Diagnostic Tests for Coronavirus Disease-2019 during the Public Health Emergency, updated May 11,
2020, does not change this. As part of this policy, FDA does not intend to object when a laboratory
modifies an EUA-authorized test, which could include using unauthorized components, without
                                                             9
CDC-006-00019, Revision: 05              CDC/DDID/NCIRD/ Division of Viral Diseases                 Effective: 07/13/2020
                                                                                                                    327
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 32 of 80. PageID #: 704


obtaining an EUA or EUA amendment, where the modified test is validated using a bridging study to the
EUA-authorized test .
                                    Warnings and Precautions

   •   For in vitro diagnostic use (IVD).
            • This test has not been FDA cleared or approved; this test has been authorized by FDA under
                an EUA for use by laboratories certified under CLIA, 42 U.S.C. § 263a, to perform high
                complexity tests.
            • This test has been authorized only for the detection of nucleic acid from SARSCoV-2, not
                for any other viruses or pathogens.
            • This test is only authorized for the duration of the declaration that circumstances exist
                justifying the authorization of emergency use of in vitro diagnostic tests for detection
                and/or diagnosis of COVID-19 under Section 564(b)(1) of the Act, 21 U.S.C. § 360bbb-
                3(b)(1), unless the authorization is terminated or revoked sooner.
   •   Follow standard precautions. All patient specimens and positive controls should be considered
       potentially infectious and handled accordingly.
   •   Do not eat, drink, smoke, apply cosmetics or handle contact lenses in areas where reagents and
       human specimens are handled.
   •   Handle all specimens as if infectious using safe laboratory procedures. Refer to Interim
       Laboratory Biosafety Guidelines for Handling and Processing Specimens Associated with 2019-
       nCoV https://www.cdc.gov/coronavirus/2019-nCoV/lab-biosafety-guidelines.html.
   •   Specimen processing should be performed in accordance with national biological safety
       regulations.
   •   If infection with 2019-nCoV is suspected based on current clinical and epidemiological screening
       criteria recommended by public health authorities, specimens should be collected with
       appropriate infection control precautions.
   •   Performance characteristics have been determined with human upper respiratory specimens and
       lower respiratory tract specimens from human patients with signs and symptoms of respiratory
       infection.
   •   Perform all manipulations of live virus samples within a Class II (or higher) biological safety
       cabinet (BSC).
   •   Use personal protective equipment such as (but not limited to) gloves, eye protection, and lab
       coats when handling kit reagents while performing this assay and handling materials including
       samples, reagents, pipettes, and other equipment and reagents.
   •   Amplification technologies such as PCR are sensitive to accidental introduction of PCR product
       from previous amplifications reactions. Incorrect results could occur if either the clinical
       specimen or the real-time reagents used in the amplification step become contaminated by
       accidental introduction of amplification product (amplicon). Workflow in the laboratory should
       proceed in a unidirectional manner.
             Maintain separate areas for assay setup and handling of nucleic acids.
             Always check the expiration date prior to use. Do not use expired reagents. Do not
                substitute or mix reagents from different kit lots or from other manufacturers.
             Change aerosol barrier pipette tips between all manual liquid transfers.
             During preparation of samples, compliance with good laboratory techniques is essential
                to minimize the risk of cross-contamination between samples and the inadvertent

                                                  10
CDC-006-00019, Revision: 05       CDC/DDID/NCIRD/ Division of Viral Diseases      Effective: 07/13/2020
                                                                                                  328
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 33 of 80. PageID #: 705


                introduction of nucleases into samples during and after the extraction procedure. Proper
                aseptic technique should always be used when working with nucleic acids.
            Maintain separate, dedicated equipment (e.g., pipettes, microcentrifuges) and supplies
                (e.g., microcentrifuge tubes, pipette tips) for assay setup and handling of extracted
                nucleic acids.
            Wear a clean lab coat and powder-free disposable gloves (not previously worn) when
                setting up assays.
            Change gloves between samples and whenever contamination is suspected.
            Keep reagent and reaction tubes capped or covered as much as possible.
            Primers, probes (including aliquots), and enzyme master mix must be thawed and
                maintained on a cold block at all times during preparation and use.
            Work surfaces, pipettes, and centrifuges should be cleaned and decontaminated with
                cleaning products such as 10% bleach, DNAZap™, or RNase AWAY™ to minimize risk of
                nucleic acid contamination. Residual bleach should be removed using 70% ethanol.
   •   RNA should be maintained on a cold block or on ice during preparation and use to ensure
       stability.
   •   Dispose of unused kit reagents and human specimens according to local, state, and federal
       regulations.

                              Reagent Storage, Handling, and Stability

   •   Store all dried primers and probes and the positive control, nCoVPC, at 2-8°C until re-hydrated for
       use. Store liquid HSC control materials at ≤ -20°C.
       Note: Storage information is for CDC primer and probe materials obtained through the
       International Reagent Resource. If using commercial primers and probes, please refer to the
       manufacturer’s instructions for storage and handling.
   •   Always check the expiration date prior to use. Do not use expired reagents.
   •   Protect fluorogenic probes from light.
   •   Primers, probes (including aliquots), and enzyme master mix must be thawed and kept on a cold
       block at all times during preparation and use.
   •   Do not refreeze probes.
   •   Controls and aliquots of controls must be thawed and kept on ice at all times during preparation
       and use.




                                                   11
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases      Effective: 07/13/2020
                                                                                                   329
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 34 of 80. PageID #: 706



                          Specimen Collection, Handling, and Storage

   Inadequate or inappropriate specimen collection, storage, and transport are likely to yield false test
   results. Training in specimen collection is highly recommended due to the importance of specimen
   quality. CLSI MM13-A may be referenced as an appropriate resource.
    Collecting the Specimen
      • Refer to Interim Guidelines for Collecting, Handling, and Testing Clinical Specimens from
           Patients Under Investigation (PUIs) for 2019 Novel Coronavirus (2019-nCoV)
           https://www.cdc.gov/coronavirus/2019-nCoV/guidelines-clinical-specimens.html
      • Follow specimen collection device manufacturer instructions for proper collection methods.
      • Swab specimens should be collected using only swabs with a synthetic tip, such as nylon or
           Dacron®, and an aluminum or plastic shaft. Calcium alginate swabs are unacceptable and
           cotton swabs with wooden shafts are not recommended. Place swabs immediately into
           sterile tubes containing 1-3 ml of appropriate transport media, such as viral transport media
           (VTM).
    Transporting Specimens
       • Specimens must be packaged, shipped, and transported according to the current edition of
           the International Air Transport Association (IATA) Dangerous Goods Regulation. Follow
           shipping regulations for UN 3373 Biological Substance, Category B when sending potential
           2019-nCoV specimens. Store specimens at 2-8°C and ship overnight to CDC on ice pack. If a
           specimen is frozen at -70°C or lower, ship overnight to CDC on dry ice.
    Storing Specimens
      • Specimens can be stored at 2-8oC for up to 72 hours after collection.
      • If a delay in extraction is expected, store specimens at -70oC or lower.
      • Extracted nucleic acid should be stored at -70oC or lower.




                                                   12
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases       Effective: 07/13/2020
                                                                                                    330
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 35 of 80. PageID #: 707



                                     Specimen Referral to CDC

   For state and local public health laboratories:
       • Ship all specimens overnight to CDC.
       • Ship frozen specimens on dry ice and non-frozen specimens on cold packs.
       • Refer to the International Air Transport Association (IATA - www.iata.org) for requirements
           for shipment of human or potentially infectious biological specimens. Follow shipping
           regulations for UN 3373 Biological Substance, Category B when sending potential 2019-nCoV
           specimens.
       • Prior to shipping, notify CDC Division of Viral Diseases (see contact information below) that
           you are sending specimens.
       • Send all samples to the following recipient:

                              Centers for Disease Control and Prevention
                                               c/o STATT
                                           Attention: Unit 66
                               1600 Clifton Rd., Atlanta, GA 30329-4027
                                        Phone: (404) 639-3931

               The emergency contact number for CDC Emergency Operations Center (EOC) is
                                            770-488-7100.

   All other laboratories that are CLIA certified and meet requirements to perform high complexity
   testing:
        • Please notify your state and/or local public health laboratory for specimen referral and
            confirmatory testing guidance.

                                Reagent and Controls Preparation

 NOTE: Storage information is for materials obtained through the CDC International Regent Resource.
 If using commercial products for testing, please refer to the manufacturer’s instructions for storage,
 handling, and preparation instructions.

 Primer and Probe Preparation:

       1) Upon receipt, store dried primers and probes at 2-8°C.
       2) Precautions: These reagents should only be handled in a clean area and stored at appropriate
          temperatures (see below) in the dark. Freeze-thaw cycles should be avoided. Maintain cold
          when thawed.
       3) Using aseptic technique, suspend dried reagents in 1.5 mL of nuclease-free water and allow
          to rehydrate for 15 min at room temperature in the dark.
       4) Mix gently and aliquot primers/probe in 300 μL volumes into 5 pre-labeled tubes. Store a
          single, working aliquot of primers/probes at 2-8oC in the dark. Store remaining aliquots at ≤ -
          20oC in a non-frost-free freezer. Do not refreeze thawed aliquots (stable for up to 4 months at
          2-8oC).

                                                  13
CDC-006-00019, Revision: 05       CDC/DDID/NCIRD/ Division of Viral Diseases       Effective: 07/13/2020
                                                                                                   331
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 36 of 80. PageID #: 708



 2019-nCoV Positive Control (nCoVPC) Preparation:

       1) Precautions: This reagent should be handled with caution in a dedicated nucleic acid handling
          area to prevent possible contamination. Freeze-thaw cycles should be avoided. Maintain on
          ice when thawed.
       2) Resuspend dried reagent in each tube in 1 mL of nuclease-free water to achieve the proper
          concentration. Make single use aliquots (approximately 30 μL) and store at ≤ -70oC.
       3) Thaw a single aliquot of diluted positive control for each experiment and hold on ice until
          adding to plate. Discard any unused portion of the aliquot.

 Human Specimen Control (HSC) (not provided)
     1) Human Specimen Control (HSC) or one of the listed acceptable alternative extraction controls
        must be extracted and processed with each specimen extraction run.
     2) Refer to the Human Specimen Control (HSC) package insert for instructions for use.

 No Template Control (NTC) (not provided)
      1) Sterile, nuclease-free water
      2) Aliquot in small volumes
      3) Used to check for contamination during specimen extraction and/or plate set-up

                                       General Preparation

 Equipment Preparation
 Clean and decontaminate all work surfaces, pipettes, centrifuges, and other equipment prior to use.
 Decontamination agents should be used including 10% bleach, 70% ethanol, and DNAzap™, or RNase
 AWAY™ to minimize the risk of nucleic acid contamination.

                                      Nucleic Acid Extraction

 Performance of the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel is dependent upon the amount
 and quality of template RNA purified from human specimens. The following commercially available
 RNA extraction kits and procedures have been qualified and validated for recovery and purity of RNA
 for use with the panel:

 Qiagen QIAamp® DSP Viral RNA Mini Kit or QIAamp® Viral RNA Mini Kit
 Recommendation(s): Utilize 100 μL of sample and elute with 100 μL of buffer or utilize 140 μL of
 sample and elute with 140 μL of buffer.

 Qiagen EZ1 Advanced XL
 Kit: Qiagen EZ1 DSP Virus Kit and Buffer AVL (supplied separately) for offboard lysis
 Card: EZ1 Advanced XL DSP Virus Card
 Recommendation(s): Add 120 μL of sample to 280 μL of pre-aliquoted Buffer AVL (total input sample
 volume is 400 μL). Proceed with the extraction on the EZ1 Advanced XL. Elution volume is 120 μL.



                                                  14
CDC-006-00019, Revision: 05       CDC/DDID/NCIRD/ Division of Viral Diseases      Effective: 07/13/2020
                                                                                                  332
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 37 of 80. PageID #: 709


 Kit: Qiagen EZ1 Virus Mini Kit v2.0 and Buffer AVL (supplied separately) for offboard lysis
 Card: EZ1 Advanced XL Virus Card v2.0
 Recommendation(s): Add 120 μL of sample to 280 μL of pre-aliquoted Buffer AVL (total input sample
 volume is 400 μL). Proceed with the extraction on the EZ1 Advanced XL. Elution volume is 120 μL.

 Roche MagNA Pure 96
 Kit: Roche MagNA Pure 96 DNA and Viral NA Small Volume Kit
 Protocol: Viral NA Plasma Ext LysExt Lys SV 4.0 Protocol or Viral NA Plasma Ext Lys SV Protocol
 Recommendation(s): Add 100 μL of sample to 350 μL of pre-aliquoted External Lysis Buffer (supplied
 separately) (total input sample volume is 450 μL). Proceed with the extraction on the MagNA Pure 96.
 (Internal Control = None). Elution volume is 100 μL.

 Roche MagNA Pure 24
 Kit: Roche MagNA Pure 24 Total NA Isolation Kit
 Protocol: Pathogen 1000 2.0 Protocol
 Recommendation(s): Add 100 µL of sample to 400 µL of pre-aliquoted External Lysis Buffer (supplied
 separately) (total input sample volume is 500 µL). Proceed with the extraction on the MagNA Pure 24.
 (Internal Control = None). Elution volume is 100 µL.

 Promega Maxwell® RSC 48
 Kit: Promega Maxwell® Viral Total Nucleic Acid Purification Kit
 Protocol: Viral Total Nucleic Acid
 Recommendation(s): Add 120 µL of sample to 330 µL of pre-aliquoted External Lysis Buffer (300 µL
 Lysis Buffer plus 30 µL Proteinase K; supplied within the kit) (total input volume is 450 µL). Proceed
 with the extraction on the Maxwell® RSC 48. Elution volume is 75 µL.

 Equivalence and performance of the following extraction platforms were demonstrated with the CDC
 Human Influenza Virus Real-Time RT-PCR Diagnostic Panel (K190302) and based on those data are
 acceptable for use with the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel.

 QIAGEN QIAcube
 Kit: QIAGEN QIAamp® DSP Viral RNA Mini Kit or QIAamp® Viral RNA Mini Kit
 Recommendations: Utilize 140 μL of sample and elute with 100 μL of buffer.
 Roche MagNA Pure LC
 Kit: Roche MagNA Pure Total Nucleic Acid Kit
 Protocol: Total NA External_lysis
 Recommendation(s): Add 100 μL of sample to 300 μL of pre-aliquoted TNA isolation kit lysis buffer
 (total input sample volume is 400 μL). Elution volume is 100 μL.

 Roche MagNA Pure Compact
 Kit: Roche MagNA Pure Nucleic Acid Isolation Kit I
 Protocol: Total_NA_Plasma100_400
 Recommendation(s): Add 100 μL of sample to 300 μL of pre-aliquoted TNA isolation kit lysis buffer
 (total input sample volume is 400 μL). Elution volume is 100 μL.


                                                   15
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases        Effective: 07/13/2020
                                                                                                     333
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 38 of 80. PageID #: 710


 bioMérieux NucliSENS® easyMAG® Instrument
 Protocol: General protocol (not for blood) using “Off-board Lysis” reagent settings.
 Recommendation(s): Add 100 μL of sample to 1000 μL of pre-aliquoted easyMAG lysis buffer (total
 input sample volume is 1100 μL). Incubate for 10 minutes at room temperature. Elution volume is 100
 μL.

 bioMérieux EMAG® Instrument
 Protocol: Custom protocol: CDC Flu V1 using “Off-board Lysis” reagent settings.
 Recommendation(s): Add 100 μL of samples to 2000 μL of pre-aliquoted easyMAG lysis buffer (total
 input sample volume is 2100 μL). Incubate for 10 minutes at room temperature. Elution volume is 100
 μL. The custom protocol, CDC Flu V1, is programmed on the bioMérieux EMAG® instrument with the
 assistance of a bioMérieux service representative. Installation verification is documented at the time of
 installation. Laboratories are recommended to retain a record of the step-by-step verification of the
 bioMérieux custom protocol installation procedure.

   Manufacturer’s recommended procedures (except as noted in recommendations above) are to be
           followed for sample extraction. HSC must be included in each extraction batch.

Disclaimer: Names of vendors or manufacturers are provided as examples of suitable product sources. Inclusion
               does not imply endorsement by the Centers for Disease Control and Prevention.


                                              Assay Set Up
 Reaction Master Mix and Plate Set Up
      Note: Plate set-up configuration can vary with the number of specimens and workday
      organization. NTCs and nCoVPCs must be included in each run.

       1) In the reagent set-up room clean hood, place rRT-PCR buffer, enzyme, and primer/probes on
          ice or cold-block. Keep cold during preparation and use.
       2) Mix buffer, enzyme, and primer/probes by inversion 5 times.
       3) Centrifuge reagents and primers/probes for 5 seconds to collect contents at the bottom of
          the tube, and then place the tube in a cold rack.
       4) Label one 1.5 mL microcentrifuge tube for each primer/probe set.
       5) Determine the number of reactions (N) to set up per assay. It is necessary to make excess
          reaction mix for the NTC, nCoVPC, HSC (if included in the RT-PCR run), and RP reactions and
          for pipetting error. Use the following guide to determine N:
          • If number of samples (n) including controls equals 1 through 14, then N = n + 1
          • If number of samples (n) including controls is 15 or greater, then N = n + 2
       7) For each primer/probe set, calculate the amount of each reagent to be added for each
          reaction mixture (N = # of reactions).




                                                    16
CDC-006-00019, Revision: 05         CDC/DDID/NCIRD/ Division of Viral Diseases        Effective: 07/13/2020
                                                                                                      334
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 39 of 80. PageID #: 711


           Thermofisher TaqPath™ 1-Step RT-qPCR Master Mix
                                                                        Vol. of Reagent Added
              Step #                       Reagent
                                                                             per Reaction
                1      Nuclease-free Water                                     N x 8.5 µL

                2      Combined Primer/Probe Mix                               N x 1.5 µL

                3      TaqPathTM 1-Step RT-qPCR Master Mix (4x)                N x 5.0 µL

                       Total Volume                                            N x 15.0 µL



           Promega GoTaq® Probe 1- Step RT-qPCR System
                                                                        Vol. of Reagent Added
              Step #                       Reagent
                                                                             per Reaction
                1      Nuclease-free Water                                     N x 3.1 µL

                2      Combined Primer/Probe Mix                               N x 1.5 µL

                3      GoTaq Probe qPCR Master Mix with dUTP                   N x 10.0 µL

                4      Go Script RT Mix for 1-Step RT-qPCR                     N x 0.4 µL

                       Total Volume                                            N x 15.0 µL

           Quantabio qScript XLT One-Step RT-qPCR ToughMix
                                                                        Vol. of Reagent Added
              Step #                       Reagent
                                                                             per Reaction
                1      Nuclease-free Water                                     N x 3.5 µL

                2      Combined Primer/Probe Mix                               N x 1.5 µL

                3      qScript XLT One-Step RT-qPCR ToughMix                   N x 10.0 µL
                       (2X)
                       Total Volume                                            N x 15.0 µL

           Quantabio UltraPlex 1-Step ToughMix (4X)
                                                                        Vol. of Reagent Added
              Step #                       Reagent
                                                                             per Reaction
                1      Nuclease-free Water                                     N x 8.5 µL

                2      Combined Primer/Probe Mix                               N x 1.5 µL

                3       UltraPlex 1-Step ToughMix (4X)                         N x 5.0 µL

                       Total Volume                                            N x 15.0 µL




                                                     17
CDC-006-00019, Revision: 05       CDC/DDID/NCIRD/ Division of Viral Diseases        Effective: 07/13/2020
                                                                                                    335
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 40 of 80. PageID #: 712


       8) Dispense reagents into each respective labeled 1.5 mL microcentrifuge tube. After addition of
           the reagents, mix reaction mixtures by pipetting up and down. Do not vortex.
       9) Centrifuge for 5 seconds to collect contents at the bottom of the tube, and then place the
           tube in a cold rack.
       10) Set up reaction strip tubes or plates in a 96-well cooler rack.
       11) Dispense 15 µL of each master mix into the appropriate wells going across the row as shown
           below (Figure 1):

Figure 1: Example of Reaction Master Mix Plate Set-Up
        1        2       3        4         5        6       7       8        9      10       11       12

  A    N1       N1       N1      N1         N1      N1      N1       N1      N1      N1       N1       N1

  B    N2       N2       N2      N2         N2      N2      N2       N2      N2      N2       N2       N2

  C    RP       RP      RP       RP         RP      RP      RP       RP      RP      RP       RP      RP

  D

  E

  F

  G

  H

       12) Prior to moving to the nucleic acid handling area, prepare the No Template Control (NTC)
           reactions for column #1 in the assay preparation area.
       13) Pipette 5 µL of nuclease-free water into the NTC sample wells (Figure 2, column 1). Securely
           cap NTC wells before proceeding.
       14) Cover the entire reaction plate and move the reaction plate to the specimen nucleic acid
           handling area.

 Nucleic Acid Template Addition
      1) Gently vortex nucleic acid sample tubes for approximately 5 seconds.
      2) Centrifuge for 5 seconds to collect contents at the bottom of the tube.
      3) After centrifugation, place extracted nucleic acid sample tubes in the cold rack.
      4) Samples should be added to columns 2-11 (column 1 and 12 are for controls) to the specific
          assay that is being tested as illustrated in Figure 2. Carefully pipette 5.0 µL of the first sample
          into all the wells labeled for that sample (i.e. Sample “S1” down column #2). Keep other
          sample wells covered during addition. Change tips after each addition.
      5) Securely cap the column to which the sample has been added to prevent cross contamination
          and to ensure sample tracking.
      6) Change gloves often and when necessary to avoid contamination.
      7) Repeat steps #4 and #5 for the remaining samples.




                                                     18
CDC-006-00019, Revision: 05           CDC/DDID/NCIRD/ Division of Viral Diseases      Effective: 07/13/2020
                                                                                                      336
             Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 41 of 80. PageID #: 713


           8) If necessary, add 5 µL of Human Specimen Control (HSC) extracted sample to the HSC wells
              (Figure 2, column 11). Securely cap wells after addition. NOTE: Per CLIA regulations, HSC
              must be tested at least once per day.
           9) Cover the entire reaction plate and move the reaction plate to the positive template control
              handling area.

Assay Control Addition
       1) Pipette 5 µL of nCoVPC RNA to the sample wells of column 12 (Figure 2). Securely cap wells
          after addition of the control RNA.
          NOTE: If using 8-tube strips, label the TAB of each strip to indicate sample position. DO NOT
          LABEL THE TOPS OF THE REACTION TUBES!
       2) Briefly centrifuge reaction tube strips for 10-15 seconds. After centrifugation return to cold
          rack.
          NOTE: If using 96-well plates, centrifuge plates for 30 seconds at 500 x g, 4°C.

Figure 2. 2019-nCoV rRT-PCR Diagnostic Panel: Example of Sample and Control Set-up
            1         2        3        4         5        6        7    8       9        10      11a       12
     A     NTC       S1       S2        S3       S4       S5        S6   S7     S8        S9     S10     nCoV PC

     B     NTC       S1       S2        S3       S4       S5        S6   S7     S8        S9     S10     nCoV PC

     C     NTC       S1       S2        S3       S4       S5        S6   S7     S8        S9     S10     nCoV PC

     D

     E

     F

     G

     H
a
    Replace the sample in this column with extracted HSC if necessary




                                                               19
CDC-006-00019, Revision: 05                  CDC/DDID/NCIRD/ Division of Viral Diseases        Effective: 07/13/2020
                                                                                                               337
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 42 of 80. PageID #: 714



     Create a Run Template on the Applied Biosystems 7500 Fast Dx Real-time PCR
                     Instrument (Required if no template exists)

If the template already exists on your instrument, please proceed to the RUNNING A TEST section.
      1) Launch the Applied Biosystems 7500 Fast Dx Real-time PCR Instrument by double clicking on the
         Applied Biosystems 7500 Fast Dx System icon on the desktop.
     2) A new window should appear, select Create New Document from the menu.

Figure 3. New Document Wizard Window




                                                      Make sure to change
                                                      Run Mode to
                                                      STANDARD 7500




    3) The New Document Wizard screen in Figure 3 will appear. Select:
          a. Assay: Standard Curve (Absolute Quantitation)
          b. Container: 96-Well Clear
          c. Template: Blank Document
          d. Run Mode: Standard 7500
          e. Operator: Your Name
          f. Comments: SDS v1.4
          g. Plate Name: Your Choice
    4) After making selections click Next at the bottom of the window.




                                                 20
CDC-006-00019, Revision: 05       CDC/DDID/NCIRD/ Division of Viral Diseases     Effective: 07/13/2020
                                                                                                 338
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 43 of 80. PageID #: 715


Figure 4. Creating New Detectors




                   NOTE: ROX is the default passive reference. This will be changed to “none” in step 12.

    5) After selecting next, the Select Detectors screen (Figure 4) will appear.
    6) Click the New Detector button (see Figure 4).
    7) The New Detector window will appear (Figure 5). A new detector will need to be defined for
       each primer and probe set. Creating these detectors will enable you to analyze each primer and
       probe set individually at the end of the reaction.




                                                    21
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases          Effective: 07/13/2020
                                                                                                       339
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 44 of 80. PageID #: 716


Figure 5. New Detector Window




    8) Start by creating the N1 Detector. Include the following:
          a. Name: N1
          b. Description: leave blank
          c. Reporter Dye: FAM
          d. Quencher Dye: (none)
          e. Color: to change the color of the detector indicator do the following:
                    ⇒ Click on the color square to reveal the color chart
                   ⇒ Select a color by clicking on one of the squares
                    ⇒ After selecting a color click OK to return to the New Detector screen
          f. Click the OK button of the New Detector screen to return to the screen shown in Figure 4.
    9) Repeat step 6-8 for each target in the panel.

                              Name          Reporter Dye         Quencher Dye
                               N1               FAM                  (none)
                               N2               FAM                  (none)
                               RP               FAM                  (none)




                                                    22
CDC-006-00019, Revision: 05          CDC/DDID/NCIRD/ Division of Viral Diseases   Effective: 07/13/2020
                                                                                                  340
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 45 of 80. PageID #: 717


    10) After each Detector is added, the Detector Name, Description, Reporter and Quencher fields
        will become populated in the Select Detectors screen (Figure 6).
    11) Before proceeding, the newly created detectors must be added to the document. To add the
        new detectors to the document, click ADD (see Figure 6). Detector names will appear on the
        right-hand side of the Select Detectors window (Figure 6).

Figure 6. Adding New Detectors to Document




    12) Once all detectors have been added, select (none) for Passive Reference at the top right-hand
        drop-down menu (Figure 7).

Figure 7. Select Passive Reference




                          Passive reference should be set to “(none)” as described above.




                                                    23
CDC-006-00019, Revision: 05          CDC/DDID/NCIRD/ Division of Viral Diseases      Effective: 07/13/2020
                                                                                                     341
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 46 of 80. PageID #: 718


    13) Click Next at the bottom of the Select Detectors window to proceed to the Set Up Sample Plate
        window (Figure 8).
    14) In the Set Up Sample Plate window (Figure 8), use your mouse to select row A from the lower
        portion of the window, in the spreadsheet (see Figure 8).
    15) In the top portion of the window, select detector N1. A check will appear next to the detector
        you have selected (Figure 8). You will also notice the row in the spreadsheet will be populated
        with a colored “U” icon to indicate which detector you’ve selected.
    16) Repeat step 14-15 for each detector that will be used in the assay.

Figure 8. Sample Plate Set-up




    17) Select Finish after detectors have been assigned to their respective rows. (Figure 9).

Figure 9. Finished Plate Set-up




                                                       24
CDC-006-00019, Revision: 05          CDC/DDID/NCIRD/ Division of Viral Diseases            Effective: 07/13/2020
                                                                                                           342
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 47 of 80. PageID #: 719


    18) After clicking “Finish”, there will be a brief pause allowing the Applied Biosystems 7500 Fast Dx
        to initialize. This initialization is followed by a clicking noise. Note: The machine must be turned
        on for initialization.
    19) After initialization, the Plate tab of the Setup (Figure 10) will appear.
    20) Each well of the plate should contain colored U icons that correspond with the detector labels
        that were previously chosen. To confirm detector assignments, select Tools from the file menu,
        then select Detector Manager.

Figure 10. Plate Set-up Window




                                                    25
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases         Effective: 07/13/2020
                                                                                                      343
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 48 of 80. PageID #: 720


    21) The Detector Manager window will appear (Figure 11).

Figure 11. Detector Manager Window




    22) Confirm all detectors are included and that each target has a Reporter set to FAM and the
        Quencher is set to (none).
    23) If all detectors are present, select Done. The detector information has been created and
        assigned to wells on the plate.

                                 Defining the Instrument Settings

    1) After detectors have been created and assigned, proceed to instrument set up.
    2) Select the Instrument tab to define thermal cycling conditions.
    3) Modify the thermal cycling conditions as follows (Figure 12):

        Thermofisher TaqPath™ 1-Step RT-qPCR Master Mix, CG

          a.   In Stage 1, Set to 2 min at 25°C; 1 Rep.
          b.   In Stage 2, Set to 15 min at 50°C; 1 Rep.
          c.   In Stage 3, Set to 2 min at 95°C, 1 Rep.
          d.   In Stage 4, Step 1 set to 3 sec at 95°C.
          e.   In Stage 4, Step 2 set to 30 sec at 55.0°C.
          f.   In Stage 4, Reps should be set to 45.
          g.   Under Settings (Figure 12), bottom left-hand box, change volume to 20 µL.
          h.   Under Settings, Run Mode selection should be Standard 7500.
          i.   Step 2 of Stage 4 should be highlighted in yellow to indicate data collection (see Figure
               12).

        OR

                                                    26
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases        Effective: 07/13/2020
                                                                                                     344
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 49 of 80. PageID #: 721




        Quantabio qScriptTM XLT One-Step RT-qPCR ToughMix or UltraPlex 1-Step ToughMix (4X)

          a.   In Stage 1, Set to 10 min at 50°C; 1 Rep.
          b.   In Stage 2, Set to 3 min at 95°C, 1 Rep.
          c.   In Stage 3, Step 1 set to 3 sec at 95°C.
          d.   In Stage 3, Step 2 set to 30 sec at 55.0°C.
          e.   In Stage 3, Reps should be set to 45.
          f.   Under Settings (Figure 12), bottom left-hand box, change volume to 20 µL.
          g.   Under Settings, Run Mode selection should be Standard 7500.
          h.   Step 2 of Stage 3 should be highlighted in yellow to indicate data collection (see Figure
               12).


        OR

        Promega GoTaq® Probe 1-Step RT-qPCR System

          a.   In Stage 1, Set to 15 min at 45°C; 1 Rep.
          b.   In Stage 2, Set to 2 min at 95°C, 1 Rep.
          c.   In Stage 3, Step 1 set to 3 sec at 95°C.
          d.   In Stage 3, Step 2 set to 30 sec at 55.0°C.
          e.   In Stage 3, Reps should be set to 45.
          f.   Under Settings (Figure 12), bottom left-hand box, change volume to 20 µL.
          g.   Under Settings, Run Mode selection should be Standard 7500.
          h.   Step 2 of Stage 3 should be highlighted in yellow to indicate data collection (see Figure
               12).




                                                    27
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases        Effective: 07/13/2020
                                                                                                     345
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 50 of 80. PageID #: 722


Figure 12. Instrument Window




    4) After making changes to the Instrument tab, the template file is ready to be saved. To save the template,
       select File from the top menu, then select Save As. Since the enzyme options have different instrument
       settings, it is recommended that the template be saved with a name indicating the enzyme option.
    5) Save the template as 2019-nCoV Dx Panel TaqPath or 2019-nCoV Dx Panel Quanta or 2019-nCoV Dx
       Panel Promega as appropriate in the desktop folder labeled “ABI Run Templates” (you must create this
       folder). Save as type should be SDS Templates (*.sdt) (Figure 13).

Figure 13. Saving Template




                                                     28
CDC-006-00019, Revision: 05         CDC/DDID/NCIRD/ Division of Viral Diseases          Effective: 07/13/2020
                                                                                                        346
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 51 of 80. PageID #: 723



                                            Running a Test

    1) Turn on the ABI 7500 Fast Dx Real-Time PCR Instrument.
    2) Launch the Applied Biosystems 7500 Fast Dx Real-time PCR System by double clicking on the
       7500 Fast Dx System icon on the desktop.
    3) A new window should appear, select Open Existing Document from the menu.
    4) Navigate to select your ABI Run Template folder from the desktop.
    5) Double click on the appropriate template file (2019-nCoV Dx Panel TaqPath or 2019-nCoV Dx
       Panel Quanta or 2019-nCoV Dx Panel Promega)
    6) There will be a brief pause allowing the Applied Biosystems 7500 Fast Dx Real-Time PCR
       Instrument to initialize. This initialization is followed by a clicking noise. Note: The machine must
       be turned on for initialization.

Figure 14. Plate Set-up Window




    7) After the instrument initializes, a plate map will appear (Figure 14). The detectors and controls
       should already be labeled as they were assigned in the original template.




                                                    29
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases        Effective: 07/13/2020
                                                                                                     347
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 52 of 80. PageID #: 724



    8) Click the Well Inspector icon     from the top menu.
    9) Highlight specimen wells of interest on the plate map.
    10) Type sample identifiers to Sample Name box in the Well Inspector window (Figure 15).

Figure 15. Labeling Wells




    11) Repeat steps 9-10 until all sample identifiers are added to the plate setup.




                                                   30
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases          Effective: 07/13/2020
                                                                                                       348
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 53 of 80. PageID #: 725


    12) Once all specimen and control identifiers are added click the Close button on the Well Inspector
        window to return to the Plate set up tab.
    13) Click the Instrument tab at the upper left corner.
    14) The reaction conditions, volumes, and type of 7500 reaction should already be loaded (Figure
        16).

Figure 16. Instrument Settings




    15) Ensure settings are correct (refer to the Defining Instrument Settings).
    16) Before proceeding, the run file must be saved; from the main menu, select File, then Save As.
        Save in appropriate run folder designation.
    17) Load the plate into the plate holder in the instrument. Ensure that the plate is properly aligned
        in the holder.
    18) Once the run file is saved, click the Start button. Note: The run should take approximately 1 hour
        and 20 minutes to complete.




                                                   31
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases       Effective: 07/13/2020
                                                                                                    349
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 54 of 80. PageID #: 726



                                             Data Analysis

    1) After the run has completed, select the Results tab at the upper left corner of the software.
    2) Select the Amplification Plot tab to view the raw data (Figure 17).

Figure 17. Amplification Plot Window




                                                                                                              b
                                                                                                              c
                                                                                                              d
                                                                                                              e




a



                                                                                                        c




                                                        c




    3) Start by highlighting all the samples from the run; to do this, click on the upper left-hand box (a)
       of the sample wells (Figure 17). All the growth curves should appear on the graph.
    4) On the right-hand side of the window (b), the Data drop down selection should be set to Delta
       Rn vs. Cycle.
    5) Select N1 from (c), the Detector drop down menu, using the downward arrow.
              a. Please note that each detector is analyzed individually to reflect different
                  performance profiles of each primer and probe set.
    6) In the Line Color drop down (d), Detector Color should be selected.
    7) Under Analysis Settings select Manual Ct (e).
              b. Do not change the Manual Baseline default numbers.
    8) Using the mouse, click and drag the red threshold line until it lies within the exponential phase
       of the fluorescence curves and above any background signal (Figure 18).




                                                   32
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases        Effective: 07/13/2020
                                                                                                     350
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 55 of 80. PageID #: 727


Figure 18. Amplification Plot




                       Exponential
                       PCR Phase




                                                                      Threshold adjusted
                                                                       to fall within the
                                Background noise                       PCR exponential
                                                                            phase.




    9) Click the Analyze button in the lower right corner of the window. The red threshold line will turn
        to green, indicating the data has been analyzed.
    10) Repeat steps 5-9 to analyze results generated for each set of markers (N1, N2, RP).
    11) Save analysis file by selecting File then Save As from the main menu.
    12) After completing analysis for each of the markers, select the Report tab above the graph to
        display the Ct values (Figure 19). To filter report by sample name in ascending or descending
        order, simply click on Sample Name in the table.

Figure 19. Report




                                                    33
CDC-006-00019, Revision: 05          CDC/DDID/NCIRD/ Division of Viral Diseases         Effective: 07/13/2020
                                                                                                        351
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 56 of 80. PageID #: 728



                               Interpretation of Results and Reporting

Extraction and Positive Control Results and Interpretation
No Template Control (NTC)
The NTC consists of using nuclease-free water in the rRT-PCR reactions instead of RNA. The NTC
reactions for all primer and probe sets should not exhibit fluorescence growth curves that cross the
threshold line. If any of the NTC reactions exhibit a growth curve that crosses the cycle threshold, sample
contamination may have occurred. Invalidate the run and repeat the assay with strict adherence to the
guidelines.

2019-nCoV Positive Control (nCoVPC)
The nCoVPC consists of in vitro transcribed RNA. The nCoVPC will yield a positive result with the
following primer and probe sets: N1, N2, and RP.

Human Specimen Control (HSC) (Extraction Control)
When HSC is run with the CDC 2019-nCoV rRT-PCR Diagnostic Panel (see previous section on Assay Set
Up), the HSC is used as an nucleic acid extraction procedural control to demonstrate successful recovery
of nucleic acid as well as extraction reagent integrity. The HSC control consists of noninfectious cultured
human cell (A549) material. Purified nucleic acid from the HSC should yield a positive result with the RP
primer and probe set and negative results with all 2019-nCoV markers.

Expected Performance of Controls Included in the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel

                    External
        Control                     Used to           2019       2019                   Expected Ct
                    Control                                                   RP
         Type                       Monitor         nCoV_N1    nCoV_N2                    Values
                     Name
                                  Substantial
                                reagent failure
      Positive      nCoVPC         including          +            +             +       < 40.00 Ct
                                  primer and
                                probe integrity
                                Reagent and/or
                                                                                          None
      Negative        NTC       environmental          -           -             -
                                                                                         detected
                                contamination
                                 Failure in lysis
                                 and extraction
                                   procedure,
      Extraction      HSC           potential          -           -             +       < 40.00 Ct
                                 contamination
                                     during
                                   extraction




                                                     34
CDC-006-00019, Revision: 05         CDC/DDID/NCIRD/ Division of Viral Diseases       Effective: 07/13/2020
                                                                                                     352
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 57 of 80. PageID #: 729



If any of the above controls do not exhibit the expected performance as described, the assay may have
been set up and/or executed improperly, or reagent or equipment malfunction could have occurred.
Invalidate the run and re-test.

RNase P (Extraction Control)
       All clinical samples should exhibit fluorescence growth curves in the RNase P reaction that cross
          the threshold line within 40.00 cycles (< 40.00 Ct), thus indicating the presence of the human
          RNase P gene. Failure to detect RNase P in any clinical specimens may indicate:
           − Improper extraction of nucleic acid from clinical materials resulting in loss of RNA and/or
              RNA degradation.
           − Absence of sufficient human cellular material due to poor collection or loss of specimen
              integrity.
           − Improper assay set up and execution.
           − Reagent or equipment malfunction.
       If the RP assay does not produce a positive result for human clinical specimens, interpret as
          follows:
           − If the 2019-nCoV N1 and N2are positive even in the absence of a positive RP, the result
              should be considered valid. It is possible, that some samples may fail to exhibit RNase P
              growth curves due to low cell numbers in the original clinical sample. A negative RP signal
              does not preclude the presence of 2019-nCoV virus RNA in a clinical specimen.
           − If all 2019-nCoV markers AND RNase P are negative for the specimen, the result should be
              considered invalid for the specimen. If residual specimen is available, repeat the extraction
              procedure and repeat the test. If all markers remain negative after re-test, report the
              results as invalid and a new specimen should be collected if possible.

2019-nCoV Markers (N1 and N2)
   • When all controls exhibit the expected performance, a specimen is considered negative if all
      2019-nCoV marker (N1, N2) cycle threshold growth curves DO NOT cross the threshold line
      within 40.00 cycles (< 40.00 Ct) AND the RNase P growth curve DOES cross the threshold line
      within 40.00 cycles (< 40.00 Ct).
   • When all controls exhibit the expected performance, a specimen is considered positive for 2019-
      nCoV if all 2019-nCoV marker (N1, N2) cycle threshold growth curves cross the threshold line
      within 40.00 cycles (< 40.00 Ct). The RNase P may or may not be positive as described above, but
      the 2019-nCoV result is still valid.
   • When all controls exhibit the expected performance and the growth curves for the 2019-nCoV
      markers (N1, N2) AND the RNase P marker DO NOT cross the cycle threshold growth curve within
      40.00 cycles (< 40.00 Ct), the result is invalid. The extracted RNA from the specimen should be re-
      tested. If residual RNA is not available, re-extract RNA from residual specimen and re-test. If the
      re-tested sample is negative for all markers and RNase P, the result is invalid and collection of a
      new specimen from the patient should be considered.
   • When all controls exhibit the expected performance and the cycle threshold growth curve for any
      one marker (N1 or N2, but not both markers) crosses the threshold line within 40.00 cycles (<
      40.00 Ct) the result is inconclusive. The extracted RNA should be retested. If residual RNA is not
      available, re-extract RNA from residual specimen and re-test. If the same result is obtained,

                                                   35
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases       Effective: 07/13/2020
                                                                                                    353
         Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 58 of 80. PageID #: 730


        report the inconclusive result. Consult with your state public health laboratory or CDC, as
        appropriate, to request guidance and/or to coordinate transfer of the specimen for additional
        analysis.
   •    If HSC is positive for N1 or N2, then contamination may have occurred during extraction or
        sample processing. Invalidate all results for specimens extracted alongside the HSC. Re-extract
        specimens and HSC and re-test.


              2019-nCoV rRT-PCR Diagnostic Panel Results Interpretation Guide

The table below lists the expected results for the 2019-nCoV rRT-PCR Diagnostic Panel. If a laboratory
obtains unexpected results for assay controls or if inconclusive or invalid results are obtained and cannot
be resolved through the recommended re-testing, please contact CDC for consultation and possible
specimen referral. See pages 13 and 50 for referral and contact information.

    2019           2019                   Result                                     Actions
                                RP                              Report
    nCoV_N1        nCoV_N2                Interpretationa

                                          2019-nCoV                                  Report results to CDC and
    +              +            ±                               Positive 2019-nCoV   sender.
                                          detected
                                                                                     Repeat testing of nucleic acid
                                                                                     and/or re-extract and repeat
                                                                                     rRT-PCR. If the repeated result
    If only one of the two                Inconclusive                               remains inconclusive, contact
                                ±                               Inconclusive
    targets is positive                   Result                                     your State Public Health
                                                                                     Laboratory or CDC for
                                                                                     instructions for transfer of the
                                                                                     specimen or further guidance.
                                                                                     Report results to sender.
                                          2019-nCoV not
    -              -            +                               Not Detected         Consider testing for other
                                          detected
                                                                                     respiratory viruses.b
                                                                                     Repeat extraction and rRT-PCR.
                                                                                     If the repeated result remains
    -              -            -         Invalid Result        Invalid
                                                                                     invalid, consider collecting a
                                                                                     new specimen from the patient.
   aLaboratories   should report their diagnostic result as appropriate and in compliance with their specific reporting
   system.
   bOptimum specimen types and timing for peak viral levels during infections caused by 2019-nCoV have not been

   determined. Collection of multiple specimens from the same patient may be necessary to detect the virus. The
   possibility of a false negative result should especially be considered if the patient’s recent exposures or clinical
   presentation suggest that 2019-nCoV infection is possible, and diagnostic tests for other causes of illness (e.g.,
   other respiratory illness) are negative. If 2019-nCoV infection is still suspected, re-testing should be considered
   in consultation with public health authorities.




                                                           36
CDC-006-00019, Revision: 05            CDC/DDID/NCIRD/ Division of Viral Diseases                Effective: 07/13/2020
                                                                                                                 354
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 59 of 80. PageID #: 731



                                           Quality Control

   •   Quality control requirements must be performed in conformance with local, state, and federal
       regulations or accreditation requirements and the user’s laboratory’s standard quality control
       procedures. For further guidance on appropriate quality control practices, refer to 42 CFR
       493.1256.
   •   Quality control procedures are intended to monitor reagent and assay performance.
   •   Test all positive controls prior to running diagnostic samples with each new kit lot to ensure all
       reagents and kit components are working properly.
   •   Good laboratory practice (cGLP) recommends including a positive extraction control in each
       nucleic acid isolation batch.
   •   Although HSC is not included with the 2019-nCov rRT-PCR Diagnostic Panel, the HSC extraction
       control must proceed through nucleic acid isolation per batch of specimens to be tested.
   •   Always include a negative template control (NTC) and the appropriate positive control (nCoVPC)
       in each amplification and detection run. All clinical samples should be tested for human RNase P
       gene to control for specimen quality and extraction.

                                              Limitations

   •   All users, analysts, and any person reporting diagnostic results should be trained to perform this
       procedure by a competent instructor. They should demonstrate their ability to perform the test
       and interpret the results prior to performing the assay independently.
   •   Performance of the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel has only been established
       in upper and lower respiratory specimens (such as nasopharyngeal or oropharyngeal swabs,
       sputum, lower respiratory tract aspirates, bronchoalveolar lavage, and nasopharyngeal
       wash/aspirate or nasal aspirate).
   •   Negative results do not preclude 2019-nCoV infection and should not be used as the sole basis
       for treatment or other patient management decisions. Optimum specimen types and timing for
       peak viral levels during infections caused by 2019-nCoV have not been determined. Collection of
       multiple specimens (types and time points) from the same patient may be necessary to detect
       the virus.
   •   A false-negative result may occur if a specimen is improperly collected, transported or handled.
       False-negative results may also occur if amplification inhibitors are present in the specimen or if
       inadequate numbers of organisms are present in the specimen.
   •   Positive and negative predictive values are highly dependent on prevalence. False-negative test
       results are more likely when prevalence of disease is high. False-positive test results are more
       likely when prevalence is moderate to low.
   •   Do not use any reagent past the expiration date.
   •   If the virus mutates in the rRT-PCR target region, 2019-nCoV may not be detected or may be
       detected less predictably. Inhibitors or other types of interference may produce a false-negative
       result. An interference study evaluating the effect of common cold medications was not
       performed.
   •   Test performance can be affected because the epidemiology and clinical spectrum of infection
       caused by 2019-nCoV is not fully known. For example, clinicians and laboratories may not know


                                                   37
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases       Effective: 07/13/2020
                                                                                                    355
          Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 60 of 80. PageID #: 732


      the optimum types of specimens to collect, and, during the course of infection, when these
      specimens are most likely to contain levels of viral RNA that can be readily detected.
   • Detection of viral RNA may not indicate the presence of infectious virus or that 2019-nCoV is the
      causative agent for clinical symptoms.
    • The performance of this test has not been established for monitoring treatment of 2019-nCoV
      infection.
    • The performance of this test has not been established for screening of blood or blood products
      for the presence of 2019-nCoV.
    • This test cannot rule out diseases caused by other bacterial or viral pathogens.

                              Conditions of Authorization for the Laboratory

The CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel Letter of Authorization, along with the
authorized Fact Sheet for Healthcare Providers, the authorized Fact Sheet for Patients, and authorized
labeling are available on the FDA website:
https://www.fda.gov/MedicalDevices/Safety/EmergencySituations/ucm161496.htm
Use of the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel must follow the procedures outlined in
these manufacturer’s Instructions for Use and the conditions of authorization outlined in the Letter of
Authorization. Deviations from the procedures outlined are not permitted under the Emergency Use
Authorization (EUA). To assist clinical laboratories running the CDC 2019-nCoV Real-Time RT-PCR
Diagnostic Panel, the relevant Conditions of Authorization are listed verbatim below, and are required to
be met by laboratories performing the EUA test.

    •    Authorized laboratories 1 will include with reports of the results of the CDC 2019-nCoV Real-Time
         RT-PCR Diagnostic Panel, all authorized Fact Sheets. Under exigent circumstances, other
         appropriate methods for disseminating these Fact Sheets may be used, which may include mass
         media.

    •    Authorized laboratories will perform the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel as
         outlined in the CDC 2019-Novel Coronavirus (2019-nCoV) Real-Time RT-PCR Diagnostic Panel
         Instructions for Use. Deviations from the authorized procedures, including the authorized RT-PCR
         instruments, authorized extraction methods, authorized clinical specimen types, authorized
         control materials, authorized other ancillary reagents and authorized materials required to
         perform the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel are not permitted. 2

    •    Authorized laboratories that receive the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel must
         notify the relevant public health authorities of their intent to run the test prior to initiating
         testing.

1
 Authorized Laboratories: For ease of reference, the Letter of Authorization refers to “laboratories certified under the Clinical
Laboratory Improvement Amendments of 1988 (CLIA), 42 U.S.C. § 263a, to perform high complexity tests” as “authorized
laboratories.”
2
 If an authorized laboratory is interested in implementing changes to the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel
that are not in the scope (Section II) of this letter of authorization FDA recommends you discuss with FDA after considering
the policy outlined in Immediately in Effect Guidance for Clinical Laboratories and Food and Drug Administration Staff: Policy
for Diagnostics Testing in Laboratories Certified to Perform High Complexity Testing under CLIA prior to Emergency Use
Authorization for Coronavirus Disease-2019 during the Public Health Emergency
(https://www.fda.gov/media/135659/download).
                                                               38
CDC-006-00019, Revision: 05                CDC/DDID/NCIRD/ Division of Viral Diseases                  Effective: 07/13/2020
                                                                                                                       356
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 61 of 80. PageID #: 733




   •   Authorized laboratories will have a process in place for reporting test results to healthcare
       providers and relevant public health authorities, as appropriate.

   •   Authorized laboratories will collect information on the performance of the test and report to
       DMD/OHT7-OIR/OPEQ/CDRH (via email: CDRH-EUA-Reporting@fda.hhs.gov) and CDC
       (respvirus@cdc.gov) any suspected occurrence of false-positive or false-negative results and
       significant deviations from the established performance characteristics of the test of which they
       become aware.

   •   Authorized laboratories will report adverse events, including problems with test performance or
       results, to MedWatch by submitting the online FDA Form 3500
       (https://www.accessdata.fda.gov/scripts/medwatch/index.cfm?action=reporting.home) or by
       calling 1-800-FDA-1088

   •   All laboratory personnel using the test must be appropriately trained in RT-PCR techniques and
       use appropriate laboratory and personal protective equipment when handling this kit and use
       the test in accordance with the authorized labeling.

   •   CDC, IRR, manufacturers and distributors of commercial materials identified as acceptable on the
       CDC website, and authorized laboratories will ensure that any records associated with this EUA
       are maintained until otherwise notified by FDA. Such records will be made available to FDA for
       inspection upon request.

                                    Performance Characteristics
Analytical Performance:

Limit of Detection (LoD):

LoD studies determine the lowest detectable concentration of 2019-nCoV at which approximately 95%
of all (true positive) replicates test positive. The LoD was determined by limiting dilution studies using
characterized samples.

The analytical sensitivity of the rRT-PCR assays contained in the CDC 2019 Novel Coronavirus (2019-
nCoV) Real-Time RT-PCR Diagnostic Panel were determined in Limit of Detection studies. Since no
quantified virus isolates of the 2019-nCoV are currently available, assays designed for detection of the
2019-nCoV RNA were tested with characterized stocks of in vitro transcribed full length RNA (N gene;
GenBank accession: MN908947.2) of known titer (RNA copies/µL) spiked into a diluent consisting of a
suspension of human A549 cells and viral transport medium (VTM) to mimic clinical specimen. Samples
were extracted using the QIAGEN EZ1 Advanced XL instrument and EZ1 DSP Virus Kit (Cat# 62724) and
manually with the QIAGEN DSP Viral RNA Mini Kit (Cat# 61904). Real-Time RT-PCR assays were
performed using the ThemoFisher Scientific TaqPath™ 1-Step RT-qPCR Master Mix, CG (Cat# A15299) on
the Applied Biosystems™ 7500 Fast Dx Real-Time PCR Instrument according to the CDC 2019-nCoV Real-
Time RT-PCR Diagnostic Panel instructions for use.

                                                    39
CDC-006-00019, Revision: 05         CDC/DDID/NCIRD/ Division of Viral Diseases        Effective: 07/13/2020
                                                                                                      357
         Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 62 of 80. PageID #: 734




A preliminary LoD for each assay was determined testing triplicate samples of RNA purified using each
extraction method. The approximate LoD was identified by extracting and testing 10-fold serial dilutions
of characterized stocks of in vitro transcribed full-length RNA. A confirmation of the LoD was determined
using 3-fold serial dilution RNA samples with 20 extracted replicates. The LoD was determined as the
lowest concentration where ≥ 95% (19/20) of the replicates were positive.

Table 4. Limit of Detection Confirmation of the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel
with QIAGEN EZ1 DSP
        Targets               2019-nCoV_N1             2019-nCoV_N2
  RNA Concentration1      10 0.5  10 0.0 10 -0.5 10 0.5    10 0.0 10 -0.5
      Positives/Total       20/20    19/20     13/20     20/20     17/20     9/20
        Mean Ct2            32.5     35.4      NA        35.8      NA        NA
    Standard Deviation
                            0.5      0.8       NA        1.3       NA        NA
            (Ct)
1
 Concentration is presented in RNA copies/µL
2Mean Ct reported for dilutions that are ≥ 95% positive. Calculations only include positive results.
NA not applicable

Table 5. Limit of Detection Confirmation CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel with
QIAGEN QIAmp DSP Viral RNA Mini Kit
        Targets              2019-nCoV_N1               2019-nCoV_N2
  RNA Concentration1 10 0.5 10 0.0 10 -0.5 10 0.5 10 0.0 10 -0.5 10 -1.0
    Positives/Total      20/20 20/20 6/20 20/20 20/20 20/20 8/20
       Mean Ct2          32.0     32.8    NA    33.0    35.4    36.2    NA
  Standard Deviation
                         0.7      0.8     NA    1.4     0.9     1.9     NA
           (Ct)
1
 Concentration is presented in RNA copies/µL
2Mean Ct reported for dilutions that are ≥ 95% positive. Calculations only include positive results.
NA not applicable

Table 6. Limit of Detection of the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel
                                                        Limit of Detection (RNA copies/µL)
           Virus                   Material            QIAGEN EZ1            QIAGEN DSP Viral
                                                       Advanced XL             RNA Mini Kit
       2019 Novel                N Gene RNA
                                                           100.5                   100
       Coronavirus                Transcript

FDA Sensitivity Evaluation: The analytical sensitivity of the test will be further assessed by evaluating an
FDA-recommended reference material using an FDA developed protocol if applicable and/or when
available.




                                                        40
CDC-006-00019, Revision: 05            CDC/DDID/NCIRD/ Division of Viral Diseases           Effective: 07/13/2020
                                                                                                            358
         Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 63 of 80. PageID #: 735


In Silico Analysis of Primer and Probe Sequences:

The oligonucleotide primer and probe sequences of the CDC 2019 nCoV Real-Time RT-PCR Diagnostic
Panel were evaluated against 31,623 sequences available in the Global Initiative on Sharing All Influenza
Data (GISAID, https://www.gisaid.org) database as of June 20, 2020, to demonstrate the predicted
inclusivity of the 2019-nCoV Real-Time RT-PCR Diagnostic Panel. Nucleotide mismatches in the
primer/probe regions with frequencies > 0.1% are shown below. With the exception of one nucleotide
mismatch with frequency > 1% (2.00%) at the third position of the N1 probe, the frequency of all
mismatches was < 1%, indicating that prevalence of the mismatches were sporadic. Only one sequence
(0.0032%) had two nucleotide mismatches in the N1 probe, and one other sequence from a different
isolate (0.0032%) had two nucleotide mismatches in the N1 reverse primer. No sequences were found to
have more than one mismatch in any N2 primer/probe region. The risk of these mismatches resulting in
a significant loss in reactivity causing a false negative result is extremely low due to the design of the
primers and probes, with melting temperatures > 60°C and with annealing temperature at 55°C that can
tolerate up to two mismatches.

Table 7. In Silico Inclusivity Analysis of the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel Among
31,623 Genome Sequences Available from GISAID as of June 20, 2020
 Primer/probe                   N1 probe         N1 reverse     N2 probe
 Location (5'>3')                   3            15       21        13
 Mismatch Nucleotide               C>T          G>T      T>C       C>T
 Mismatch No.                      632           34       71        46
 Mismatch Frequency (%)            2.00         0.11     0.22      0.15


Specificity/Exclusivity Testing: In Silico Analysis

BLASTn analysis queries of the 2019-nCoV rRT-PCR assays primers and probes were performed against
public domain nucleotide sequences. The database search parameters were as follows: 1) The nucleotide
collection consists of GenBank+EMBL+DDBJ+PDB+RefSeq sequences, but excludes EST, STS, GSS, WGS,
TSA, patent sequences as well as phase 0, 1, and 2 HTGS sequences and sequences longer than 100Mb;
2) The database is non-redundant. Identical sequences have been merged into one entry, while
preserving the accession, GI, title and taxonomy information for each entry; 3) Database was updated on
10/03/2019; 4) The search parameters automatically adjust for short input sequences and the expect
threshold is 1000; 5) The match and mismatch scores are 1 and -3, respectively; 6) The penalty to create
and extend a gap in an alignment is 5 and 2 respectively.

2019-nCoV_N1 Assay:
Probe sequence of 2019-nCoV rRT-PCR assay N1 showed high sequence homology with SARS
coronavirus and Bat SARS-like coronavirus genome. However, forward and reverse primers showed no
sequence homology with SARS coronavirus and Bat SARS-like coronavirus genome. Combining primers
and probe, there is no significant homologies with human genome, other coronaviruses or human
microflora that would predict potential false positive rRT-PCR results.




                                                      41
CDC-006-00019, Revision: 05           CDC/DDID/NCIRD/ Division of Viral Diseases    Effective: 07/13/2020
                                                                                                    359
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 64 of 80. PageID #: 736


2019-nCoV_N2 Assay:
The forward primer sequence of 2019-nCoV rRT-PCR assay N2 showed high sequence homology to Bat
SARS-like coronaviruses. The reverse primer and probe sequences showed no significant homology with
human genome, other coronaviruses or human microflora. Combining primers and probe, there is no
prediction of potential false positive rRT-PCR results.

In summary, the 2019-nCoV rRT-PCR assay N1 and N2, designed for the specific detection of 2019-nCoV,
showed no significant combined homologies with human genome, other coronaviruses, or human
microflora that would predict potential false positive rRT-PCR results.

In addition to the in silico analysis, several organisms were extracted and tested with the CDC 2019-nCoV
Real-Time RT-PCR Diagnostic Panel to demonstrate analytical specificity and exclusivity. Studies were
performed with nucleic acids extracted using the QIAGEN EZ1 Advanced XL instrument and EZ1 DSP
Virus Kit. Nucleic acids were extracted from high titer preparations (typically ≥ 105 PFU/mL or ≥ 106
CFU/mL). Testing was performed using the ThemoFisher Scientific TaqPath™ 1-Step RT-qPCR Master Mix,
CG on the Applied Biosystems™ 7500 Fast Dx Real-Time PCR instrument. The data demonstrate that the
expected results are obtained for each organism when tested with the CDC 2019-nCoV Real-Time RT-PCR
Diagnostic Panel.




                                                  42
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases      Effective: 07/13/2020
                                                                                                   360
         Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 65 of 80. PageID #: 737


Table 8. Specificity/Exclusivity of the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel
                                                                2019-   2019-     Final
               Virus              Strain         Source         nCoV_   nCoV_    Result
                                                                 N1      N2
  Human coronavirus               229E      Isolate              0/3     0/3     Neg.
  Human coronavirus               OC43      Isolate              0/3     0/3     Neg.
  Human coronavirus               NL63      clinical specimen    0/3     0/3     Neg.
  Human coronavirus               HKU1      clinical specimen    0/3     0/3     Neg.
  MERS-coronavirus                          Isolate              0/3     0/3     Neg.
  SARS-coronavirus                          Isolate              0/3     0/3     Neg.
  bocavirus                          -      clinical specimen    0/3     0/3     Neg.
  Mycoplasma pneumoniae                     Isolate              0/3     0/3     Neg.
  Streptococcus                             Isolate              0/3     0/3     Neg.
  Influenza A(H1N1)                         Isolate              0/3     0/3     Neg.
  Influenza A(H3N2)                         Isolate              0/3     0/3     Neg.
  Influenza B                               Isolate              0/3     0/3     Neg.
  Human adenovirus, type 1         Ad71     Isolate              0/3     0/3     Neg.
  Human metapneumovirus              -      Isolate              0/3     0/3     Neg.
  respiratory syncytial virus     Long A    Isolate              0/3     0/3     Neg.
  rhinovirus                                Isolate              0/3     0/3     Neg.
  parainfluenza 1                  C35      Isolate              0/3     0/3     Neg.
  parainfluenza 2                 Greer     Isolate              0/3     0/3     Neg.
  parainfluenza 3                 C-43      Isolate              0/3     0/3     Neg.
  parainfluenza 4                 M-25      Isolate              0/3     0/3     Neg.

Endogenous Interference Substances Studies:

The CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel uses conventional well-established nucleic acid
extraction methods and based on our experience with CDC’s other EUA assays, including the CDC Novel
Coronavirus 2012 Real-time RT-PCR Assay for the presumptive detection of Middle East Respiratory
Syndrome Coronavirus (MERS-CoV) and the CDC Human Influenza Virus Real-Time RT-PCR Diagnostic
Panel-Influenza A/H7 (Eurasian Lineage) Assay for the presumptive detection of novel influenza A (H7N9)
virus that are both intended for use with a number of respiratory specimens, we do not anticipate
interference from common endogenous substances.

Specimen Stability and Fresh-frozen Testing:

To increase the likelihood of detecting infection, CDC recommends collection of lower respiratory and
upper respiratory specimens for testing. If possible, additional specimen types (e.g., stool, urine) should
be collected and should be stored initially until decision is made by CDC whether additional specimen
sources should be tested. Specimens should be collected as soon as possible once a PUI is identified
regardless of symptom onset. Maintain proper infection control when collecting specimens. Store
specimens at 2-8°C and ship overnight to CDC on ice pack. Label each specimen container with the
patient’s ID number (e.g., medical record number), unique specimen ID (e.g., laboratory requisition
number), specimen type (e.g., nasal swabs) and the date the sample was collected. Complete a CDC
Form 50.34 for each specimen submitted.




                                                     43
CDC-006-00019, Revision: 05         CDC/DDID/NCIRD/ Division of Viral Diseases            Effective: 07/13/2020
                                                                                                          361
          Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 66 of 80. PageID #: 738


Clinical Performance:

As of February 22, 2020, CDC has tested 2071 respiratory specimens from persons under investigation
(PUI) in the U.S. using the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel. Specimen types include
bronchial fluid/wash, buccal swab, nasal wash/aspirate, nasopharyngeal swab, nasopharyngeal/throat
swab, oral swab, sputum, oropharyngeal (throat) swab, swab (unspecified), and throat swab.

Table 9: Summary of CDC 2019-Novel Coronavirus (2019-nCoV) Real-Time RT-PCR Diagnostic Panel Data
Generated by Testing Human Respiratory Specimens Collected from PUI Subjects in the U.S.
                        2019 nCoV       2019 nCoV
 Specimen Type           Negative        Positive          Inconclusive          Invalid               Total
 Bronchial
 fluid/wash                2                 0                  0                  0                     2
 Buccal swab               5                 1                  0                  0                     6
 Nasal
 wash/aspirate             6                 0                  0                  0                     6
 Nasopharyngeal
 swab                     927               23                  0                  0                    950
 Nasopharyngeal
 swab/throat
 swab                      4                 0                  0                  0                     4
 Oral swab                476                9                  0                  0                    485
 Pharyngeal
 (throat) swab            363               10                  0                  1                    374
 Sputum                   165               5                   0                  0                    170
 Swab
 (unspecified)1            71               1                   0                  0                    72
 Tissue (lung)              2               0                   0                  0                     2
 Total                    2021              49                  0                  1                   2071
1Actual   swab type information was missing from these upper respiratory tract specimens.

Two thousand twenty-one (2021) respiratory specimens of the 2071 respiratory specimens tested
negative by the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel. Forty-nine (49) of the 2071
respiratory specimens tested positive by the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel. Only
one specimen (oropharyngeal (throat) swab) was invalid. Of the 49 respiratory specimens that tested
positive by the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel, seventeen (17) were confirmed by
genetic sequencing and/or virus culture (positive percent agreement = 17/17, 95% CI: 81.6%-100%)

During the early phase of the testing, a total of 117 respiratory specimens collected from 46 PUI subjects
were also tested with two analytically validated real-time RT-PCR assays that target separate and
independent regions of the nucleocapsid protein gene of the 2019-nCoV, N4 and N5 assays. The
nucleocapsid protein gene targets for the N4 and N5 assays are different and independent from the
nucleocapsid protein gene targets for the two RT-PCR assays included in the CDC 2019-nCoV Real-Time
RT-PCR Diagnostic Panel, N1 and N2. Any positive result from the N4 and/or the N5 assay was further
investigated by genetic sequencing.


                                                    44
CDC-006-00019, Revision: 05         CDC/DDID/NCIRD/ Division of Viral Diseases         Effective: 07/13/2020
                                                                                                       362
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 67 of 80. PageID #: 739


Performance of the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel testing these 117 respiratory
specimens was estimated against a composite comparator. A specimen was considered comparator
negative if both the N4 and the N5 assays were negative. A specimen was considered comparator
positive when the N4 and/or the N5 assay generated a positive result, and the comparator positive
result(s) were further investigated and confirmed to be 2019-nCoV RNA positive by genetic sequencing.

Table 10: Percent Agreement of the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel with the
Composite Comparator
 CDC 2019-nCoV      Composite Comparator Result
 Panel Result           Positive          Negative
 Positive                 13 1                 0
 Inconclusive              0                   0
 Negative                  0                  104
1Composite comparator results were available for 13 of 49 CDC 2019-nCoV Panel positive specimens

only.

Positive percent agreement = 13/13 = 100% (95% CI: 77.2% - 100%)
Negative percent agreement = 104/104 = 100% (95% CI: 96.4% - 100%)


Enzyme Master Mix Evaluation:

The limit of detection equivalence between the ThermoFisher TaqPath™ 1-Step RT-qPCR Master Mix and
the following enzyme master mixes was evaluated: Quantabio qScript XLT One-Step RT-qPCR ToughMix,
Quantabio UltraPlex 1-Step ToughMix (4X), and Promega GoTaq® Probe 1- Step RT-qPCR System. Serial
dilutions of 2019 novel coronavirus (SARS CoV-2) transcript were tested in triplicate with the CDC 2019-
nCoV Real-time RT-PCR Diagnostic Panel using all four enzyme master mixes. Both manufactured
versions of oligonucleotide probe, BHQ and ZEN, were used in the comparison. The lowest detectable
concentration of transcript at which all replicates tested positive using the Quantabio qScript XLT One-
Step RT-qPCR ToughMix and Quantabio UltraPlex 1-Step ToughMix (4X) was similar to that observed for
the ThemoFisher TaqPath™ 1-Step RT-qPCR Master Mix. The lowest detectable concentration of
transcript when using the Promega GoTaq® Probe 1- Step RT-qPCR System was one dilution above that
observed for the other candidates when evaluated with the BHQ version of the CDC assays. The
candidate master mixes all performed equivalently or at one dilution below the ThemoFisher TaqPath™
1-Step RT-qPCR Master Mix when evaluated with the ZEN version of the CDC assays.




                                                  45
CDC-006-00019, Revision: 05       CDC/DDID/NCIRD/ Division of Viral Diseases      Effective: 07/13/2020
                                                                                                  363
          Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 68 of 80. PageID #: 740


Table 11: Limit of Detection Comparison for Enzyme Master Mixes – BHQ Probe Summary Results
                  ThemoFisher TaqPath™      Quantabio qScript XLT    Quantabio UltraPlex 1-   Promega GoTaq® Probe
                  1-Step RT-qPCR Master      One-Step RT-qPCR         Step ToughMix (4X)      1- Step RT-qPCR System
 Copy Number               Mix                   ToughMix

                    2019-       2019-         2019-        2019-       2019-         2019-       2019-       2019-
                   nCoV_N1     nCoV_N2       nCoV_N1      nCoV_N2     nCoV_N1       nCoV_N2     nCoV_N1     nCoV_N2

 102 copies/µL      3/3         3/3           3/3           3/3        3/3           3/3            3/3       3/3

 101 copies/µL      3/3         3/3           3/3           3/3        3/3           3/3            3/3       3/3

 100 copies/µL      3/3         3/3           3/3           3/3        3/3           3/3            3/3       2/3

 10-1 copies µL     2/3         0/3           1/3           1/3        1/3           1/3            0/3       0/3



Table 12: Limit of Detection Comparison for Enzyme Master Mixes – ZEN Probe Summary Results
                  ThemoFisher TaqPath™      Quantabio qScript XLT    Quantabio UltraPlex 1-   Promega GoTaq® Probe
                  1-Step RT-qPCR Master      One-Step RT-qPCR         Step ToughMix (4X)      1- Step RT-qPCR System
 Copy Number               Mix                   ToughMix
                    2019-       2019-         2019-        2019-       2019-         2019-       2019-       2019-
                   nCoV_N1     nCoV_N2       nCoV_N1      nCoV_N2     nCoV_N1       nCoV_N2     nCoV_N1     nCoV_N2

 102 copies/µL      3/3         3/3           3/3           3/3        3/3           3/3            3/3       3/3

 101 copies/µL      3/3         3/3           3/3           3/3        3/3           3/3            3/3       3/3

 100 copies/µL      3/3         2/3           3/3           3/3        3/3           2/3            3/3       3/3

 10-1 copies µL     1/3         1/3           0/3           0/3        0/3           1/3            1/3       1/3



Retrospective positive (18) and negative (17) clinical respiratory specimens were extracted using the
QIAGEN EZ1 Advanced XL instrument and EZ1 DSP Virus Kit and were tested with the CDC 2019-nCoV
Real-time RT-PCR Diagnostic Panel using the Quantabio qScript XLT One-Step RT-qPCR ToughMix,
Quantabio UltraPlex 1-Step ToughMix (4X), and Promega GoTaq® Probe 1- Step RT-qPCR System master
mixes. All three enzyme master mixes performed equivalently, demonstrating 100% positive and 100%
negative agreement with expected results and a 95% confidence interval of 82.4%-100% and 81.6%-
100%, respectively.
Table 13: Clinical Comparison – Retrospective Study Summary Results
 CDC 2019-nCoV         Quantabio qScript XLT           Quantabio UltraPlex 1-Step       Promega GoTaq® Probe 1-
 Real-time RT-           One-Step RT-qPCR                   ToughMix (4X)                 Step RT-qPCR System
 PCR Diagnostic               ToughMix
 Panel Result          Positive     Negative            Positive      Negative           Positive         Negative
 Positive                18             0                 18             0                 18                0
 Negative                 0            17                  0            17                  0               17



                                                           46
CDC-006-00019, Revision: 05              CDC/DDID/NCIRD/ Division of Viral Diseases            Effective: 07/13/2020
                                                                                                               364
         Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 69 of 80. PageID #: 741


Roche MagNA Pure 24 and MagNA Pure 96 Extraction Platform Evaluation:
Performance of the 2019-CoV Real-time RT-PCR Diagnostic Panel using the Roche MagNA Pure 24 and
MagNA Pure 96 extraction platforms was compared to performance with an authorized extraction
method. Serial dilutions of quantified inactivated SARS-CoV-2 virus (USA-WA1/2020; 100 RNA copies/µL)
in lysis buffer were added to pooled negative upper respiratory tract specimen matrix. Five samples of
each dilution were extracted in parallel with the QIAGEN EZ1 Advanced XL (EZ1 DSP Virus Kit Cat# 62724)
and the Roche MagNA Pure 24 (MagNA Pure 24 Total NA Isolation Kit Cat# 07658036001) and Roche
MagNA Pure 96 (MagNA Pure 96 DNA and Viral Nucleic Acid Small Volume Kit Cat# 06543588001)
extraction platforms and evaluated using the 2019-nCoV Real-Time RT-PCR Diagnostic Panel and
ThermoFisher TaqPath™ 1-Step RT-qPCR Master Mix. The observed LoD was defined as the lowest
concentration at which 100% (5 out of 5 total) of all replicates tested positive for both primer/probe sets
(N1 and N2) in the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel. The acceptance criteria for
equivalence were defined as demonstrating an observed LoD either at the same endpoint or within a 3-
fold dilution. The results showed that both the MagNA Pure 24 and MagNA Pure 96 extraction platforms
performed equivalently or within one 3-fold dilution of the LoD observed when using the QIAGEN EZ1
Advanced XL extraction platform.

Table 14. Limit of Detection Comparison between the QIAGEN EZ1 Advanced XL, Roche MagNA Pure
96, and Roche MagNA Pure 24 Extraction Platforms using the CDC 2019-nCoV Real-Time RT-PCR
Diagnostic Panel
                                                                                                          Observed
       Platform            Parameter            2019-nCoV_N1 Assay             2019-nCoV_N2 Assay
                                                                                                            LoD1
                         RNA copies/µL         101.0       100.5       100.0       101.0      100.5    100.0
       QIAGEN EZ1        # pos./total          5/5          5/5         5/5        5/5        5/5      3/5
                                                                                                               100.5
      Advanced XL        Mean Ct2              34.0        35.0        36.3        33.9       36.6      NA
                         Std. Deviation         0.2         0.8         0.2         0.4        0.9      NA
                         RNA copies/µL         10 1.0
                                                           10 0.5
                                                                       10 0.0
                                                                                   10 1.0
                                                                                              10 0.5
                                                                                                       100.0
  Roche MagNA Pure       # pos./total          5/5          5/5         5/5        5/5        5/5      2/5
                                                                                                               100.5
           96            Mean Ct  2
                                               33.3        34.6        36.1        33.2       35.7      NA
                         Std. Deviation         0.5         0.5         0.3         0.3        0.4      NA
                         RNA copies/µL         10 1.0
                                                           10 0.5
                                                                       10 0.0
                                                                                   10 1.0
                                                                                              10 0.5
                                                                                                       100.0
  Roche MagNA Pure       # pos./total          5/5          3/5         3/5        5/5        5/5      5/5
                                                                                                               101.0
           24            Mean Ct2              34.4         NA          NA         35.2       36.9     36.2
                         Std. Deviation         0.6         NA          NA          0.5        1.0      0.8
1
 Concentration is presented in RNA copies/µL. The observed LoD is the lowest concentration where both assays showed 100%
positive detection.
2
 Mean Ct reported for dilutions that show 100% positivity. Calculations only include positive results.
NA = not applicable

Previously characterized clinical remainder specimens (14 positive and 15 negative) were extracted using
both the Roche MagNA Pure 96 and MagNA Pure 24 extraction platforms and evaluated using the 2019-
nCoV Real-Time RT-PCR Diagnostic Panel and ThermoFisher TaqPath™ 1-Step RT-qPCR Master Mix.
Acceptance criteria for clinical equivalence was defined as demonstrating 100% concurrence with
qualitative results shown with the authorized comparator method (QIAGEN EZ1 Advanced XL). Results
from this study showed 100% concurrence with the comparator method for both the Roche MagNA Pure



                                                          47
CDC-006-00019, Revision: 05             CDC/DDID/NCIRD/ Division of Viral Diseases             Effective: 07/13/2020
                                                                                                               365
          Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 70 of 80. PageID #: 742


96 and Roche MagNA Pure 24 extraction platforms when used with the CDC 2019-nCoV Real-Time RT-
PCR Diagnostic panel.

Table 15. Clinical Comparison Results – Retrospective Study Results
                          Test         QIAGEN EZ1
   Test Platform        Platform   Advanced XL Result     Positive % Agreement (CI)1    Negative % Agreement (CI)1
                         Result    Positive Negative
  Roche MagNA           Positive      14         0
                                                              100.0 (78.5 – 100.0)          100.0 (79.6 – 100.0)
  Pure 96               Negative       0        15
  Roche MagNA           Positive      14         0
                                                              100.0 (78.5 – 100.0)          100.0 (79.6 – 100.0)
  Pure 24               Negative       0        15
1
  CI = 95% confidence interval



Promega Maxwell® RSC 48 Extraction Platform Evaluation:
Performance of the 2019-CoV Real-time RT-PCR Diagnostic Panel using the Promega Maxwell® RSC 48
extraction platform was compared to performance with an authorized extraction method. Serial
dilutions of quantified inactivated SARS-CoV-2 virus (USA-WA1/2020; 100 RNA copies/µL) in VTM were
added to pooled negative upper respiratory tract specimen matrix. Five samples of each dilution were
extracted in parallel with the QIAGEN EZ1® Advanced XL (EZ1 DSP Virus Kit Cat# 62724) and the Promega
Maxwell® RSC 48 (Promega Maxwell® Viral Total Nucleic Acid Purification Kit Cat# AS1330) extraction
platforms and evaluated using the 2019-nCoV Real-Time RT-PCR Diagnostic Panel and ThermoFisher
TaqPath™ 1-Step RT-qPCR Master Mix. The observed LoD was defined as the lowest concentration at
which 100% (5 out of 5 total) of all replicates tested positive for both primer/probe sets (N1 and N2) in
the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel. The acceptance criteria for equivalence were
defined as demonstrating an observed LoD either at the same endpoint or within a 3-fold dilution. The
results showed that the performance of the Maxwell® RSC 48 extraction platform performed
equivalently or within one 3-fold dilution of the LoD observed when using the QIAGEN EZ1® Advanced XL
extraction platform.

Table 16. Limit of Detection Comparison Between the QIAGEN EZ1® Advanced XL and Promega
Maxwell® RSC 48 Extraction Platforms Using the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel
                                                                                                            Observed
       Platform             Parameter            2019-nCoV_N1 Assay              2019-nCoV_N2 Assay
                                                                                                              LoD1
                         RNA copies/µL          100.5      100.0      10-0.5       100.5     100.0      10-0.5
      QIAGEN EZ1®        # pos./total           5/5         5/5        0/5         5/5        5/5        3/5
                                                                                                                     100.0
      Advanced XL        Mean Ct2              32.27       33.80       NA         35.13      36.41       NA
                         Std. Deviation         0.81        0.40       NA          0.81       0.40       NA
                         RNA copies/µL          10 0.5
                                                           10 0.0
                                                                      10 -0.5
                                                                                   10 0.5
                                                                                             10  0.0
                                                                                                        10-0.5
  Promega Maxwell®       # pos./total           5/5         5/5        3/5         5/5        5/5        5/5
                                                                                                                     100.0
         RSC 48          Mean Ct2              31.11       32.97       NA         31.89      33.95     35.17
                         Std. Deviation         0.24        0.34       NA          0.24       0.35      0.65
1
 Concentration is presented in RNA copies/µL. The observed LoD is the lowest concentration where both assays showed 100%
positive detection.
2
 Mean cycle threshold (Ct) reported for dilutions that show 100% positivity. Calculations only include positive results.
NA = not applicable




                                                           48
CDC-006-00019, Revision: 05             CDC/DDID/NCIRD/ Division of Viral Diseases              Effective: 07/13/2020
                                                                                                                366
             Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 71 of 80. PageID #: 743


Previously characterized clinical remainder specimens (15 positive and 15 negative) were extracted using
the Promega Maxwell® RSC 48 extraction platform alongside the currently authorized QIAGEN EZ1®
Advanced XL extraction platform and evaluated using the 2019-nCoV Real-Time RT-PCR Diagnostic Panel
and ThermoFisher TaqPath™ 1-Step RT-qPCR Master Mix. Results from the Maxwell® RSC 48 were
compared with the QIAGEN EZ1® Advanced XL extraction performed in parallel showing 100% (15/15)
qualitative concurrence on positive samples and 93.3% (14/15) qualitative concurrence on negative
samples. This evaluation showed that two originally negative (QIAGEN QIAamp® DSP Viral RNA Mini Kit)
specimens (Specimens 16 and 24) yielded an inconclusive result after extraction using the QIAGEN EZ1®
Advanced XL. Repeat of the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel resolved one of the two
specimens (Specimen 24, negative result). The second specimen (Specimen 16) remained inconclusive.
Both these specimens yielded a negative result on the Maxwell® RSC 48.

Table 17. Clinical Comparison Results – Retrospective Study Results
                                                    Promega Maxwell® RSC 48                Positive %       Negative %
       Test Platform
                                                                                        Agreement (CI)1   Agreement (CI)1
                            Result       Positive        Negative        Inconclusive

                            Positive       15                0                0
       QIAGEN EZ1®                                                            0             100.0              93.3
                           Negative         0               14
       Advanced XL                                                                       (79.6-100.0)       (70.2-98.9)
                          Inconclusive      0                1                0
1
    CI = 95% confidence interval



                                                                 Disposal

Dispose of hazardous or biologically contaminated materials according to the practices of your
institution.

                                                            References

1. Ballew, H. C., et al. “Basic Laboratory Methods in Virology,” DHHS, Public Health Service 1975
   (Revised 1981), Centers for Disease Control and Prevention, Atlanta, Georgia 30333.

2. Clinical Laboratory Standards Institute (CLSI), “Collection, Transport, Preparation and Storage of
   Specimens for Molecular Methods: Proposed Guideline,” MM13-A

3. Lieber, M., et al. "A Continuous Tumor Cell Line from a Human Lung Carcinoma with Properties of
   Type II Alveolar Epithelial Cells." International Journal of Cancer 1976, 17(1), 62-70.




                                                                    49
CDC-006-00019, Revision: 05               CDC/DDID/NCIRD/ Division of Viral Diseases                         Effective: 07/13/2020
                                                                                                                             367
         Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 72 of 80. PageID #: 744



                                           Revision History

 Revision #    Effective Date                                Summary of Revisions
     1      February 4, 2020          Original Instructions for Use
     2      March 15, 2020            • Intended use update
                                      • Removal of N3 primer and probe set from Diagnostic Panel
                                      • Performance data update
                                      • Addition of alternative nucleic acid extraction platforms
                                      • Addition of acceptable alternatives to HSC and addition of
                                          QIAGEN RUO extraction reagents
                                      • Positive results no longer presumptive. No confirmation of
                                          positive results required
     3        March 30, 2020          • Addition of alternative enzyme master mix options
     4        June 12, 2020            •   Addition of MagNA Pure 24 extraction method
                                       •   Addition of performance data for the MagNA Pure 96
                                           extraction method with SARS-CoV-2
                                       •   Addition of heat treatment alternative to specimen
                                           extraction
                                       •   Addition of Roche and QIAGEN external lysis buffer
                                           alternatives
                                       •   Acknowledgment of FDA policy permitting end users to
                                           qualify alternative components without seeking an EUA or
                                           EUA amendment
     5        July 13, 2020            •   Addition of Promega Maxwell® RSC 48 extraction method
                                       •   Update to in silico inclusivity analyses



                     Contact Information, Ordering, and Product Support

          For technical and product support, contact the CDC Division of Viral Diseases directly.

                                    Send email to: respvirus@cdc.gov

   Note: If your laboratory is using reagents sourced from someone other than the CDC International
   Reagent Resource, please refer to the manufacturer’s instructions provided with the commercial
                                                materials.




                                                   50
CDC-006-00019, Revision: 05        CDC/DDID/NCIRD/ Division of Viral Diseases       Effective: 07/13/2020
                                                                                                    368
         Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 73 of 80. PageID #: 745



                     Appendix A: Heat Treatment Alternative to Extraction
                               UltraPlex 1-Step ToughMix (4X)

                       This procedure is only for use by public health laboratories.
Purpose:
In response to a global shortage of nucleic acid extraction reagents causing significant delays in testing,
the CDC has investigated the use of a heat treatment method requiring minimal reagents as a specimen
processing alternative to nucleic acid extraction for use with the 2019-nCoV Real-Time RT-PCR Diagnostic
Panel.

Where possible, laboratories should use qualified RNA or total nucleic acid extraction methods for
processing of specimens for subsequent testing by the CDC 2019-nCoV Real-Time RT-PCR Diagnostic
Panel. Extraction removes inhibitory substances from specimens that could negatively impact PCR
performance.

This procedure for use of heat treatment for specimen processing is only recommended when a
shortage of qualified extraction reagents is a limiting factor in a laboratory’s ability to meet urgent
COVID-19 testing demand.

Precautions/Warnings/Limitations:
   •   CDC has evaluated this heat treatment process and has determined that this process is effective
       for inactivation of SARS-CoV-2 in patient specimens.
   •   Performance was evaluated with only upper respiratory specimens. Heat treatment of lower
       respiratory specimens for subsequent testing by the CDC 2019-nCoV Real-Time RT-PCR
       Diagnostic Panel has not been evaluated.
   •   This procedure for heat treatment of specimens is only for use with the Quantabio UltraPlex 1-
       Step ToughMix (4X).
   •   Heat treatment should only be conducted when a lab is ready to test the specimens by PCR.
       Testing of heat-treated specimens must be conducted the same day.

Acceptable Specimens:
   •   Upper respiratory specimens
       Note: Do not use heat treatment to process specimens that appear bloody or that contain
       particulate matter. Such specimens should be extracted using a qualified RNA or TNA extraction
       method prior to testing.

Materials Required (not provided):
   •   70% ethanol
   •   10% bleach, freshly prepared
   •   96-well PCR reaction plates (Applied Biosystems catalog # 4346906, 4366932, 4346907, or
       equivalent)
   •   Optical strip caps (Applied Biosystems 4323032, or equivalent)
   •   1.5 mL Sarstedt tubes or equivalent
                                                     51
CDC-006-00019, Revision: 05         CDC/DDID/NCIRD/ Division of Viral Diseases         Effective: 07/13/2020
                                                                                                       369
        Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 74 of 80. PageID #: 746


   •   Aerosol resistant micropipette tips
   •   Micropipettes
   •   96-well cold block
   •   Cold blocks for 1.5 mL - 2.0 mL tubes
   •   Vortex mixer
   •   96-well plate centrifuge or equivalent
   •   Thermal cycler or equivalent
   •   Class II Biological Safety Cabinet (BSC)

Procedure:
   Sample Preparation
      1) Decontaminate BSC with 10% bleach followed by 70% ethanol.
      2) If samples are frozen, thaw on ice or at 4°C. Wipe the outside of the sample tube with 70%
         ethanol. Place thawed sample on cold rack or ice in BSC.
      3) Pulse vortex each sample and briefly spin down in a centrifuge to collect the liquid at the
         bottom of the tube.

   Heat Treatment
      1) Place a thermal cycler in the BSC, turn on, and program for 95°C for 1 min followed by 4°C
          hold.
      2) Place a 96-well PCR plate onto a cold rack or ice in the BSC.
      3) Transfer 100 µL of each sample to the 96-well PCR plate and securely cap each well using
          optical strip caps.
          NOTE: Ensure that an HSC extraction control is included in each batch run as required under
          CLIA.
      4) Place this 96-well PCR plate on the pre-heated thermal cycler and start run. Leave plate on
          thermal cycler at 4°C, or place on ice or a cold block.
      5) Remove plate and centrifuge for 1 minute at 500 x g to pellet cellular debris.
      6) Place plate on a cold rack or ice and proceed to testing the supernatant by rRT-PCR.
      7) Testing of heat-treated specimens must be conducted the same day heat treatment is
          performed. For long term storage, keep the original specimen at ≤-70°C.

Special Testing Considerations for Heat Treated Specimens:
   •   Enzyme Master Mix
          Testing of specimens that have been processed with heat treatment should be conducted
          with the Quantabio UltraPlex 1-Step ToughMix (4X), which demonstrated the best
          performance with heat treated specimens. PCR testing of heat-treated specimens should
          follow the instructions in the main body of this Instructions for Use document.
   •   Resolution of Inconclusive and Invalid Results
          Retesting of heat-treated specimens that generated an inconclusive or invalid result must
          include extraction of the original specimen with a qualified RNA or total nucleic acid (TNA)
          extraction method, if available. Do not re-test the heat-treated specimen material to resolve
          inconclusive or invalid test results.



                                                   52
CDC-006-00019, Revision: 05         CDC/DDID/NCIRD/ Division of Viral Diseases    Effective: 07/13/2020
                                                                                                  370
                          Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 75 of 80. PageID #: 747


Verification:
CDC recommends performance of verification studies for the heat treatment method prior to diagnostic
use that includes side-by-side preparation of a panel of positive and negative clinical specimens using a
qualified extraction method and this heat treatment method with subsequent testing by the CDC 2019-
nCoV Real-Time RT-PCR Diagnostic Panel.
Performance Characteristics:

Quantabio UltraPlex 1-Step ToughMix (4X)

Limit of Detection Comparison
Serial dilutions of inactivated SARS-CoV-2 [SARS-CoV-2 USA-WA1/2020] were prepared in simulated
specimen material (human A549 cells suspended in viral transport medium). Each concentration was
prepared side-by-side five times by both EZ1 extraction and by heat treatment. Each extracted or heat-
treated sample was subsequently tested by the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel using
the Quantabio UltraPlex 1-Step ToughMix (4X) on the Applied Biosystems 7500 Fast Dx instrument.
Observed detection was similar between the two specimen preparation methods.

Table B1: UltraPlex Limit of Detection Comparison between QIAGEN EZ1 Advanced XL extraction and heat
treatment (95°C for 1 min) method – Summary Results
                                                                                                                                              Observed
 Enzyme                    Platform     Parameter               2019-nCoV_N1 Assay                         2019-nCoV_N2 Assay
                                                                                                                                                LoD1
                                       RNA copies/µL    101.0    100.5   100.0   10-0.5 10-1.0     101.0    100.5   100.0   10-0.5 10-1.0
                          Advanced
                           QIAGEN
 5 µL Template Addition
 Quantabio UltraPlex 1-




                                       # pos./total      5/5   5/5       4/5     4/5       3/5      5/5   5/5   5/5         2/5       2/5
   Step ToughMix (4X)



                             EZ1




                                                                                                                                                100.5
                              XL




                                       Mean Ct2         34.11 34.59      NA      NA        NA      32.97 33.76 34.70        NA        NA
                                       Std. Deviation   0.75     0.99    NA       NA       NA      0.33     0.72    0.98     NA       NA
                                       RNA copies/µL    101.0    100.5   100.0   10-0.5   10-1.0   101.0    100.5   100.0   10-0.5   10-1.0
                          Treatment

                           for 1 min




                                       # pos./total     5/5       5/5    4/5     5/5       1/5     5/5       5/5    4/5     2/5       1/5
                             Heat

                             95°C




                                                                                                                                                100.5
                                       Mean Ct2         33.41 34.32      NA      36.73     NA      33.45 35.25      NA       NA       NA
                                       Std. Deviation   0.62 0.40        NA      0.82      NA      0.40 0.80        NA       NA       NA
1Concentration              is presented in RNA copies/µL. The observed LoD is the lowest concentration where both assays showed 100%
positive detection.
2Mean Ct reported for dilutions that show 100% positivity. Calculations only include positive results.
NA = not applicable




                                                                                 53
CDC-006-00019, Revision: 05                              CDC/DDID/NCIRD/ Division of Viral Diseases                                  Effective: 07/13/2020
                                                                                                                                                     371
           Case: 3:20-cv-01948-JGC Doc #: 9-3 Filed: 09/08/20 76 of 80. PageID #: 748


Clinical Comparison
A panel of 39 upper respiratory specimens were tested side-by-side using extraction with the Qiagen EZ1
extraction instrument and heat treatment. Extracted and heat-treated specimens were subsequently
tested with the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel using the Quantabio UltraPlex 1-Step
ToughMix (4X). Qualitative results were compared to demonstrate agreement.

Table B2: Clinical Comparison Results Summary – Heat Treatment versus QIAGEN EZ1 Advanced XL
                                                                                      Positive %         Negative %
                                                Heat Treatment
                      Test Result                                           Total   Agreement (CI)1    Agreement (CI)1
                                     Positive     Inconclusive   Negative
                         Positive      18              1            0        19
     QIAGEN EZ1
                      Inconclusive      0              0            0        0      94.7 (75.4-99.1)   100 (83.9-100)
     Advanced XL
                        Negative        0              0           20        20
                          Total        18              1           20        39
1 CI = 95% confidence interval




Questions and Comments:
If you have questions or comments about this procedure, please send by email to: respvirus@cdc.gov




                                                                   54
CDC-006-00019, Revision: 05                     CDC/DDID/NCIRD/ Division of Viral Diseases             Effective: 07/13/2020
                                                                                                                       372
        Case: 3:20-cv-01948-JGCDivision
                                  Doc of#:Viral
                                           9-3Diseases
                                                Filed:/ 09/08/20     77 of Branch
                                                        Respiratory Viruses 80. PageID #: 749
            CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel – Verification
            Requirements

              *** DO NOT DISCARD: Important product-specific information ***

               CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel –
                           Verification Requirements
        Please consult the following guidance from the Centers for Medicare & Medicaid Services
        (CMS) regarding diagnostic tests under Emergency Use Authorization (EUA):
        https://www.cms.gov/Medicare/Provider-Enrollment-and-
        Certification/SurveyCertificationGenInfo/Policy-and-Memos-to-States-and-Regions-
        Items/QSO18-19-CLIA

        INTENDED USE

        The CDC 2019-Novel Coronavirus (2019-nCoV) Real-Time RT-PCR Diagnostic Panel is a real-
        time RT-PCR test intended for the qualitative detection of nucleic acid from the 2019-nCoV in
        upper and lower respiratory specimens (such as nasopharyngeal or oropharyngeal swabs,
        sputum, lower respiratory tract aspirates, bronchoalveolar lavage, and nasopharyngeal
        wash/aspirate or nasal aspirate) collected from individuals who meet 2019-nCoV clinical
        and/or epidemiological criteria (for example, clinical signs and symptoms associated with
        2019-nCoV infection, contact with a probable or confirmed 2019-nCoV case, history of travel
        to a geographic locations where 2019-nCoV cases were detected, or other epidemiologic links
        for which 2019-nCoV testing may be indicated as part of a public health investigation). Testing
        in the United States is limited to laboratories certified under the Clinical Laboratory
        Improvement Amendments of 1988 (CLIA), 42 U.S.C. § 263a, to perform high complexity
        tests.
        Results are for the identification of 2019-nCoV RNA. The 2019-nCoV RNA is generally
        detectable in upper and lower respiratory specimens during infection. Positive results are
        indicative of active infection with 2019-nCoV but do not rule out bacterial infection or co-
        infection with other viruses. The agent detected may not be the definite cause of disease.
        Laboratories within the United States and its territories are required to report all positive
        results to the appropriate public health authorities.
        Negative results do not preclude 2019-nCoV infection and should not be used as the sole basis
        for treatment or other patient management decisions. Negative results must be combined with
        clinical observations, patient history, and epidemiological information.
        Testing with the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel is intended for use by
        trained laboratory personnel who are proficient in performing real-time RT-PCR assays. The
        CDC 2019-Novel Coronavirus (2019-nCoV) Real-Time RT-PCR Diagnostic Panel is only for use
        under a Food and Drug Administration’s Emergency Use Authorization.

        REQUIRED MATERIALS

        The 2019 novel coronavirus positive control (nCoVPC) is provided with the CDC 2019-nCoV
        Real-Time RT-PCR Diagnostic Panel and should be prepared according to the Instructions for
        Use. The nCoVPC consists of an RNA transcript of the 2019-nCoV N gene as well as human
        RNase P gene segment. nCoVPC will yield a positive result with the following primer and probe
        sets: 2019-nCoV_N1, 2019-nCoV_N2, and RP.

        Approximately 2 mL of an upper respiratory specimen (e.g. nasopharyngeal swab (NPS) in
        transport media) are needed for testing. Specimens may be pooled if less than 2 mL of one
        specimen is available.

        Refer to CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel package insert (manufacturer
        instructions) for additional reagents, materials, and instructions.

        PRECAUTIONS

        This reagent should be handled in an approved biosafety level 2 (BSL-2) handling area to
        avoid contamination of laboratory equipment and reagents that could cause false positive


Document #: CDC-006-00005        Revision #: 05               Effective Date: 07/13/2020            Page 1373
                                                                                                           of 4
        Case:  3:20-cv-01948-JGC
          Division                         Doc #:Viruses
                   of Viral Diseases / Respiratory 9-3 Branch
                                                         Filed: 09/08/20 78 of 80. PageID #: 750
            CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel – Verification
            Requirements

               *** DO NOT DISCARD: Important product-specific information ***

        results. This product is an RNA transcript and is non-infectious. However, the nCoVPC should
        be handled in accordance with Good Laboratory Practices.
        Store reagent at appropriate temperatures (see Instructions for Use) and hold on ice when
        thawed.
        Please use standard precautions when handling respiratory specimens.

        INSTRUCTIONS FOR PREPARING SAMPLES BEFORE EXTRACTION WITH THE
        QIAamp® DSP VIRAL RNA MINI KIT OR THE QIAamp® VIRAL RNA MINI KIT
        •   Refer to the 2019-nCoV Real-Time RT-PCR Diagnostic Panel Instructions for Use for
            reconstitution of the materials for use. RNA should be kept cold during preparation and use.
        •   Make a 1/10 dilution of nCoVPC by adding 5 µL of nCoVPC into 45 µL of nuclease-free water
            or 10 mM Tris.
        •   Aliquot 560 µL of lysis buffer into each of nine tubes labeled 1-9.
        •   Add 140 µL of upper respiratory specimen (e.g. NPS in viral transport media) into each of
            the nine labeled tubes with lysis buffer.
        •   To prepare samples at a moderate concentration, spike 14 µL of undiluted nCoVPC
            (rehydrated as described in the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel
            Instructions for Use) into each tube labeled 1-3 containing lysis buffer and specimen.
        •   To prepare samples at a low concentration, spike 14 µL of 1/10 dilution of nCoVPC into
            each tube labeled 4-6 containing lysis buffer and specimen.
        •   To prepare negative samples, spike 14 µL of nuclease-free water into each tube labeled 7-9
            containing lysis buffer and specimen.
        •   Perform extractions of all nine samples according to the CDC 2019-nCoV Real-Time RT-PCR
            Diagnostic Panel Instructions for Use.
        INSTRUCTIONS FOR PREPARING SAMPLES BEFORE EXTRACTION WITH THE QIAGEN
        EZ1® ADVANCED XL
        •   Refer to the 2019-nCoV Real-Time RT-PCR Diagnostic Panel Instructions for Use for
            reconstitution of the materials for use. RNA should be kept cold during preparation and use.
        •   Make a 1/10 dilution of nCoVPC by adding 5 µL of nCoVPC into 45 µL of nuclease-free water
            or 10 mM Tris.
        •   Aliquot 280 µL of lysis buffer into each of nine tubes labeled 1-9.
        •   Add 120 µL of upper respiratory specimen (e.g. NPS in viral transport media) into each of
            the nine labeled tubes with lysis buffer.
        •   To prepare samples at a moderate concentration, spike 12 µL of undiluted nCoVPC
            (rehydrated as described in the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel
            Instructions for Use) into each tube labeled 1-3 containing lysis buffer and specimen.
        •   To prepare samples at a low concentration, spike 12 µL of 1/10 dilution of nCoVPC into
            each tube labeled 4-6 containing lysis buffer and specimen.
        •   To prepare negative samples, spike 12 µL of nuclease-free water into each tube labeled 7-9
            containing lysis buffer and specimen.
        •   Perform extractions of all nine samples according to the CDC 2019-nCoV Real-Time RT-PCR
            Diagnostic Panel Instructions for Use.
        INSTRUCTIONS FOR PREPARING SAMPLES BEFORE EXTRACTION WITH THE ROCHE
        MagNA PURE TOTAL NUCLEIC ACID KIT OR THE ROCHE MagNA PURE NUCLEIC ACID
        ISOLATION KIT I
        •   Refer to the 2019-nCoV Real-Time RT-PCR Diagnostic Panel Instructions for Use for
            reconstitution of the materials for use. RNA should be kept cold during preparation and use.
        •   Make a 1/10 dilution of nCoVPC by adding 5 µL of nCoVPC into 45 µL of nuclease-free water
            or 10 mM Tris.
        •   Aliquot 300 µL of lysis buffer into each of nine tubes labeled 1-9.
        •   Add 100 µL of upper respiratory specimen (e.g. NPS in viral transport media) into each of
            the nine labeled tubes with lysis buffer.




Document #: CDC-006-00005        Revision #: 05              Effective Date:                      Page 2374
                                                                                                         of 4
        Case:  3:20-cv-01948-JGC
          Division                         Doc #:Viruses
                   of Viral Diseases / Respiratory 9-3 Branch
                                                         Filed: 09/08/20 79 of 80. PageID #: 751
            CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel – Verification
            Requirements

               *** DO NOT DISCARD: Important product-specific information ***

        •   To prepare samples at a moderate concentration, spike 12 µL of undiluted nCoVPC
            (rehydrated as described in the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel
            Instructions for Use) into each tube labeled 1-3 containing lysis buffer and specimen.
        •   To prepare samples at a low concentration, spike 12 µL of 1/10 dilution of nCoVPC into
            each tube labeled 4-6 containing lysis buffer and specimen.
        •   To prepare negative samples, spike 12 µL of nuclease-free water into each tube labeled 7-9
            containing lysis buffer and specimen.
        •   Perform extractions of all nine samples according to the CDC 2019-nCoV Real-Time RT-PCR
            Diagnostic Panel Instructions for Use.
        INSTRUCTIONS FOR PREPARING SAMPLES BEFORE EXTRACTION WITH THE ROCHE
        MagNA PURE 24 AND TOTAL NUCLEIC ACID ISOLATION KIT
        •   Refer to the 2019-nCoV Real-Time RT-PCR Diagnostic Panel Instructions for Use for
            reconstitution of the materials for use. RNA should be kept cold during preparation and use.
        •   Make a 1/10 dilution of nCoVPC by adding 5 µL of nCoVPC into 45 µL of nuclease-free water
            or 10 mM Tris.
        •   Aliquot 400 µL of lysis buffer into each of nine tubes labeled 1-9.
        •   Add 100 µL of upper respiratory specimen (e.g. NPS in viral transport media) into each of
            the nine labeled tubes with lysis buffer.
        •   To prepare samples at a moderate concentration, spike 12 µL of undiluted nCoVPC
            (rehydrated as described in the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel
            Instructions for Use) into each tube labeled 1-3 containing lysis buffer and specimen.
        •   To prepare samples at a low concentration, spike 12 µL of 1/10 dilution of nCoVPC into
            each tube labeled 4-6 containing lysis buffer and specimen.
        •   To prepare negative samples, spike 12 µL of nuclease-free water into each tube labeled 7-9
            containing lysis buffer and specimen.
        •   Perform extractions of all nine samples according to the CDC 2019-nCoV Real-Time RT-PCR
            Diagnostic Panel Instructions for Use.
        INSTRUCTIONS FOR PREPARING SAMPLES BEFORE EXTRACTION WITH THE ROCHE
        MagNA PURE 96 DNA AND VIRAL NA SMALL VOLUME KIT
        •   Refer to the 2019-nCoV Real-Time RT-PCR Diagnostic Panel Instructions for Use for
            reconstitution of the materials for use. RNA should be kept cold during preparation and use.
        •   Make a 1/10 dilution of nCoVPC by adding 5 µL of nCoVPC into 45 µL of nuclease-free water
            or 10 mM Tris.
        •   Aliquot 350 µL of lysis buffer into each of nine tubes labeled 1-9.
        •   Add 100 µL of upper respiratory specimen (e.g. NPS in viral transport media) into each of
            the nine labeled tubes with lysis buffer.
        •   To prepare samples at a moderate concentration, spike 12 µL of undiluted nCoVPC
            (rehydrated as described in the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel
            Instructions for Use) into each tube labeled 1-3 containing lysis buffer and specimen.
        •   To prepare samples at a low concentration, spike 12 µL of 1/10 dilution of nCoVPC into
            each tube labeled 4-6 containing lysis buffer and specimen.
        •   To prepare negative samples, spike 12 µL of nuclease-free water into each tube labeled 7-9
            containing lysis buffer and specimen.
        •   Perform extractions of all nine samples according to the CDC 2019-nCoV Real-Time RT-PCR
            Diagnostic Panel Instructions for Use.
        INSTRUCTIONS FOR PREPARING SAMPLES BEFORE EXTRACTION WITH THE
        PROMEGA MAXWELL® RSC 48
        •   Refer to the 2019-nCoV Real-Time RT-PCR Diagnostic Panel Instructions for Use for
            reconstitution of the materials for use. RNA should be kept cold during preparation and use.
        •   Make a 1/10 dilution of nCoVPC by adding 5 µL of nCoVPC into 45 µL of nuclease-free water
            or 10 mM Tris.
        •   Aliquot 330 µL of lysis buffer (300 µL of lysis buffer + 30 µL Proteinase K, included in the
            kit) into each of nine tubes labeled 1-9.




Document #: CDC-006-00005        Revision #: 05              Effective Date:                      Page 3375
                                                                                                         of 4
        Case:  3:20-cv-01948-JGC
          Division                         Doc #:Viruses
                   of Viral Diseases / Respiratory 9-3 Branch
                                                         Filed: 09/08/20 80 of 80. PageID #: 752
            CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel – Verification
            Requirements

               *** DO NOT DISCARD: Important product-specific information ***

        •   Add 120 µL of upper respiratory specimen (e.g. NPS in viral transport media) into each of
            the nine labeled tubes with lysis buffer.
        •   To prepare samples at a moderate concentration, spike 12 µL of undiluted nCoVPC
            (rehydrated as described in the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel
            Instructions for Use) into each tube labeled 1-3 containing lysis buffer and specimen.
        •   To prepare samples at a low concentration, spike 12 µL of 1/10 dilution of nCoVPC into
            each tube labeled 4-6 containing lysis buffer and specimen.
        •   To prepare negative samples, spike 12 µL of nuclease-free water into each tube labeled 7-9
            containing lysis buffer and specimen.
        •   Perform extractions of all nine samples according to the CDC 2019-nCoV Real-Time RT-PCR
            Diagnostic Panel Instructions for Use.
        INSTRUCTIONS FOR PREPARING SAMPLES BEFORE EXTRACTION WITH THE
        BIOMÉRIEUX NucliSENS easyMAG OR THE BIOMÉRIEUX EMAG
        •   Refer to the 2019-nCoV Real-Time RT-PCR Diagnostic Panel Instructions for Use for
            reconstitution of the materials for use. RNA should be kept cold during preparation and use.
        •   Make a 1/10 dilution of nCoVPC by adding 5 µL of nCoVPC into 45 µL of nuclease-free water
            or 10 mM Tris.
        •   Aliquot 1000 μL or 2000 µL of pre-aliquoted easyMAG lysis buffer into each of nine tubes
            labeled 1-9 for the easyMAG or eMAG, respectively.
        •   Add 100 µL of upper respiratory specimen (e.g. NPS in viral transport media) into each of
            the nine labeled tubes with lysis buffer.
        •   To prepare samples at a moderate concentration, spike 12 µL of undiluted nCoVPC
            (rehydrated as described in the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel
            Instructions for Use) into each tube labeled 1-3 containing lysis buffer and specimen.
        •   To prepare samples at a low concentration, spike 12 µL of 1/10 dilution of nCoVPC into
            each tube labeled 4-6 containing lysis buffer and specimen.
        •   To prepare negative samples, spike 12 µL of nuclease-free water into each tube labeled 7-9
            containing lysis buffer and specimen.
        •   Perform extractions of all nine samples according to the CDC 2019-nCoV Real-Time RT-PCR
            Diagnostic Panel Instructions for Use.
        PROCEDURE
        Follow the CDC 2019-nCoV Real-Time RT-PCR Diagnostic Panel Instructions for Use for testing
        the nine extracted samples at least once.
        EXPECTED RESULTS
        Moderate nCoVPC samples should be positive for 2019-nCoV.
        Low nCoVPC samples should be positive for 2019-nCoV.
        Negative upper respiratory samples should be negative for 2019-nCoV.
        ≥90% of test results should be in agreement with the expected results. If test results are
        <90% in agreement with expected results, contact CDC at respvirus@cdc.gov.
        QUESTIONS
        Please send questions or comments by email to respvirus@cdc.gov.
        DISTRIBUTION
        Distributed to qualified laboratories by Centers for Disease Control and Prevention, 1600
        Clifton Road, Atlanta, GA, 30329 USA




Document #: CDC-006-00005        Revision #: 05              Effective Date:                        Page 4376
                                                                                                           of 4
